Exhibit 10.3

LAUNDRY SYSTEMS GROUP NV

as Seller

and

ALLIANCE LAUNDRY SYSTEMS LLC

as Purchaser

 

--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

May 23, 2006



--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

 

BETWEEN:   (1)      LAUNDRY SYSTEMS GROUP NV, a limited liability company
(“naamloze vennootschap”) organised and existing under the laws of Belgium,
having its registered office at 8560 Wevelgem, Nieuwstraat 146, Belgium, and
registered at the Crossroads Databank for Enterprises under company number
0440.449.284; represented for the purposes of this Agreement by Mr. Jesper Munch
Jensen and Erik Vanderhaegen in their capacity as Chief Executive Officer and
Chief Financial Officer respectively;        hereinafter referred to as the
“Seller”; AND:   (2)      ALLIANCE LAUNDRY SYSTEMS LLC, a limited liability
company organised and existing under the laws of the state of Delaware, United
States of America, having its principal place of business at Shepard Street,
Ripon, Wisconsin 54971, United States of America;        represented for
purposes of this agreement by Thomas F. L’Esperance, in his capacity as Chief
Executive Officer and President;        hereinafter referred to as the
“Purchaser”;        the parties above are hereinafter jointly referred to as the
“Parties”, and each individually a “Party”.

 

- 1 -



--------------------------------------------------------------------------------

WHEREAS:

 

A. The Seller is a public limited liability company listed on the Euronext
Brussels stock exchange and the ultimate parent company of a group of companies
engaged in supplying equipment and systems to the laundry industry and organized
in two business divisions: the heavy-duty laundry division and the commercial
laundry division.

 

B. The Purchaser is a limited liability company that engages in the manufacture
of commercial laundry products and the provision of services for laundromats,
multi-housing laundries, on-premise laundries and drycleaners.

 

C. Following preliminary discussions between the Parties, they are desirous to
pursue a transaction leading to the acquisition by the Purchaser of the Seller’s
European commercial laundry business division and activities as carried out by
the CLD Companies (such transaction hereinafter referred to as the
“Transaction”, and such business division, hereinafter the “CLD”).

 

D. Simultaneously with the Closing under this Agreement, the Purchaser shall
acquire from Affiliated Companies of the Seller certain shares and assets
located in the United States of America pursuant to a share and asset purchase
agreement (the “U.S. Purchase Agreement”).

 

E. Certain information and documentation has already been made available by the
Seller to the Purchaser (i) between December 19, 2005 and December 22, 2005 as
well as between January 10 and January 11, 2006 at a designated data room
located at the offices of the Seller, ‘t Hofveld 6 F2, 1702 Groot-Bijgaarden,
Belgium, (ii) on April 6 and 7, 2006 at a designated data room located at the
offices of Stibbe, Rue Henri Wafelaertsstraat 47-51, 1060 Brussels, Belgium, and
(iii) by way of direct communication among the Parties and/or their legal
counsel (it being understood in this respect that a full copy of the information
contained in the data rooms indicated by (i) and (ii) above, was provided by
Seller’s legal counsel to Purchaser’s legal counsel on April 12, 2006), to allow
the Purchaser and its advisors to conduct a first phase legal, pensions and
environmental non-operational due diligence (the “First Phase Due Diligence”).

 

F. The Seller wishes to sell to the Purchaser, and the Purchaser wishes to
purchase from the Seller, the Shares of the Company (as defined below), upon the
terms and subject to the conditions set forth in this share purchase agreement
(hereinafter the “Agreement”).

 

- 2 -



--------------------------------------------------------------------------------

NOW, THEREFORE, the Parties have agreed as follows:

 

1 DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

 

1.1.1 In this Agreement the following terms shall have the meaning as specified
or referred to in this Clause 1.1.1:

“Acquired Operations” has the meaning set forth in the U.S. Purchase Agreement.

“Adjusted EBITDA” means earnings of the CLD Companies and the Acquired
Operations before interest and income taxes plus depreciation, amortization and
any LSG group service fees which would no longer be necessary as a result of the
Transaction (the latter as outlined in the overview attached to this Agreement
as Schedule 1.1.1.A), as shown in the CLD Pro Forma Annual Accounts 2005 and
calculated on the basis of IFRS accounting principles applied on a basis
consistent with the methodology used in preparing the IFRS Restatement, it being
understood that for the IPH product line, the contribution margin after the
allocation of production overhead will be utilized rather than EBITDA due to the
inability to accurately allocate selling, general and administrative expenses.

“Acquired Companies” has the meaning set forth in the U.S. Purchase Agreement.

“Affiliated Company” means an affiliated company (“société liée” / “verbonden
vennootschap”) as defined in Article 11 of the Belgian Code of Companies.

“Aggregate Purchase Price” means the sum of (i) the Final Purchase Price and
(ii) the Purchase Price as such term is defined in the U.S. Purchase Agreement.

“Benchmark Amount” has the meaning set out in Clause 13.1.3 (b).

“Beneficiary” means the Purchaser or a CLD Company as set out in Clause 11.1.1.

“Business Day” means any day other than a Saturday, a Sunday or a bank holiday
in Belgium.

“Cash” means all cash on hand and on deposit in bank accounts plus any
marketable securities with maturities of 90 days or less plus deposits in
transit less outstanding checks.

“Cash/Indebtedness Adjustment” has the meaning set out in Clause 3.3.2.

“CLD” means the European commercial laundry division and activities of the
Seller as carried out by the CLD Companies.

“CLD Pro Forma Annual Accounts 2005” means the pro forma financial statements
for the business year ended on December 31, 2005, of the Seller’s commercial
laundry division as acquired by the Purchaser under this Agreement and the U.S.
Purchase Agreement (including, for the avoidance of doubt, both the CLD
Companies and the Acquired Operations), established inter alia on the basis of
the CLD Company Annual Accounts 2005 (as far as the CLD Companies are
concerned), prepared on the basis of IFRS accounting principles applied on a
basis consistent with the methodology used in preparing the IFRS Restatement and
reflecting all applicable eliminations of inter-company activity and balances,
as such financial statements are attached to this Agreement as Schedule 1.1.1.B.

“CLD Companies” means the Company and its Subsidiaries.

“CLD Company Annual Accounts 2005” means the annual accounts for the business
year ending on

 

- 3 -



--------------------------------------------------------------------------------

December 31, 2005, of each of the CLD Companies (as available), audited for
consolidation purposes (i.e. audited for purposes of the preparation by the
Seller’s statutory auditor of its audit report with respect to the Seller’s
consolidated annual accounts as at December 31, 2005), prepared on the basis of
IFRS accounting principles applied on a basis consistent with the methodology
used in preparing the IFRS Restatement, and reflecting all applicable
eliminations of inter-company activity and balances, as such financial
statements are attached to this Agreement as Schedule 1.1.1.C.

“Closing” means the transfer of ownership of the Shares pursuant to Clause 5.1
and completion of the Seller’s Closing Actions and the Purchaser’s Closing
Actions pursuant to Clauses 5.2 and 5.3, respectively.

“Closing Accounts” means the Company’s unaudited financial statements as of the
last day of the month immediately preceding the Closing Date, as referred to in
Clause 3.3.4.

“Closing Actions” means the Seller’s Closing Actions and the Purchaser’s Closing
Actions.

“Closing Cash” has the meaning set forth in Clause 3.2.

“Closing Indebtedness” has the meaning set forth in Clause 3.2.

“Closing Cash/Indebtedness Statement” has the meaning set forth in Clause 3.3.4.

“Closing Date” means the date on which the Closing shall take place pursuant to
Clause 5.1.

“Closing Working Capital Statement” means the unaudited financial statement
setting forth Purchaser’s calculation of the Final Working Capital of the
Company as set out in Clause 3.3.4.

“Company” means IPSO-LSG NV, a limited liability company (“naamloze
vennootschap”) organized and existing under the laws of Belgium, with registered
office at 8560 Wevelgem, Nieuwstraat 146, Belgium, and company number
0453.859.040.

“Current Assets” means all amounts included in the balance sheet captions stocks
and contracts in progress, amounts receivable within one-year, and deferred
charges and accrued income, to be accounted for and presented on a basis
consistent with the methodology used in preparing the IFRS Restatement.

“Current Liabilities” means all amounts included in the balance sheet captions
amounts payable within one year, accrued charges and deferred income, and
provisions for liabilities and charges accounted for and presented on a basis
consistent with the methodology used in preparing the IFRS Restatement.

“Disclosure Letter/Schedules” means the disclosure letter and disclosure
schedules to this Agreement disclosing information constituting exceptions to
the Seller’s Representations.

“Disputed Item” has the meaning set out in Clause 3.3.5.

“Final Closing Cash” has the meaning set out in Clause 3.3.7.

“Final Closing Indebtedness” has the meaning set out in Clause 3.3.7.

“Final Purchase Price” has the meaning set out in Clause 3.3.3 .

“Final Working Capital” means the Current Assets of the Company less the Current
Liabilities of the Company (excluding all (i) Cash (ii) Indebtedness,
(iii) income tax assets and deferred income tax assets, (iv) receivables and
payables between Seller or its Affiliated Companies (other than the Company) on
one hand and the Company on the other hand, and (v) amounts included within the
balance sheet caption “amounts receivable after one year”), calculated as at the
last day of the month immediately preceding the Closing Date in accordance with
the calculation principles as set forth in Schedule 3.3, taking into account the
effects of the Pre-Closing Restructuring and assuming that the inter-company
amounts described in Clause 7.7 of this Agreement have been eliminated, but not
taking into account any effects of the sale and purchase of the CLD Companies
under this Agreement or the sale and purchase contemplated by the U.S. Purchase
Agreement.

 

- 4 -



--------------------------------------------------------------------------------

“First Phase Due Diligence” has the meaning set forth in recital E.

“IFRS Restatement” means the IFRS restatement, in June 2005, by the Seller of
its consolidated annual accounts for the business year ended on December 31,
2004, which annual accounts had originally been prepared in accordance with
Belgian GAAP.

“Income Taxes” means all Taxes on or measured by income, profits, receipts or
earnings (for the avoidance of doubt excluding VAT).

“Indebtedness” means, without duplication and with the exception of (a) the
items listed in Schedule 1.1.1.D to this Agreement and (b) Indebtedness of Ipso
Rent and Ipso Rent Deutschland that is (i) incurred as of the date of this
Agreement (excluding, in the case of each entity, off-balance sheet liabilities
and any Indebtedness relating to the heavy-duty activities of Seller or any of
its Affiliated Companies) or (ii) incurred after the date of this Agreement in
accordance with Clause 7.4.2(a) hereof, (1) all obligations of the respective
CLD Company for borrowed money or for the deferred purchase price of property or
services (exclusive of deferred purchase price arrangements in the nature of
open or other accounts payable owed to suppliers on normal terms in connection
with the purchase of goods and services in the ordinary course of business) and
all obligations of the respective CLD Company evidenced by bonds (including but
not limited to the EUR 7,500,000 subordinated bond loan issued by the Company),
debentures, notes, letters of credit, overdrafts or other similar instruments;
(2) all capitalized lease obligations of the respective CLD Company, including,
for the avoidance of doubt, the principal amount owed by the Company under the
Laser Cutting Lease as of the last day of the month immediately preceding the
Closing Date; (3) net liabilities of the respective CLD Company under all
hedging obligations, currency forward exchange contracts, interest rate
protection agreements or swap arrangements; (4) factoring arrangements;
(5) whether or not so included as liabilities in accordance with Belgian GAAP,
German GAAP, Norwegian GAAP or IFRS, all indebtedness of the types referred to
in clauses (1) through (3) above (excluding prepaid interest thereon) secured by
an encumbrance on property owned or being purchased by the respective CLD
Company (including indebtedness arising under conditional sale or other title
retention agreements), other than operating leases, whether or not such
indebtedness shall have been assumed by such CLD Company or is limited in
recourse; (6) all asset financing obligations of the respective CLD Company;
(7) any guarantee of the obligations of another person and (8) any interest on
and any premiums, prepayment or termination fees, expenses or breakage costs due
upon prepayment of, in each case, any of the foregoing.

“Independent Expert” means the expert to be appointed in accordance with
Clause 3.3.6.

“Initial Purchase Price” means the aggregate price for the Shares as defined in
Clause 3.1.1.

“Key Employee(s)” means the key managers of the CLD (the term “managers”
including for the avoidance of doubt both employees and independent
consultants), as listed in Schedule 1.1.1.E.

“Liens” means all liens, pledges, security interests, usufructs (“usufruit” /
“vruchtgebruik”), options, rights of first refusal, charges, claims, attachments
(“saisie” / “beslag”) or other restrictions or third party rights of any kind or
nature.

“Loss” means any damage (including connected expenses and costs of
investigation, defense or enforcement of rights), loss, liability, debt, penalty
or payment incurred, borne or made by the relevant Party.

“Material Adverse Change” means any material adverse changes, facts or
circumstances (including but not limited to national and/or international
developments in financial, political and/or economic circumstances) in respect
of the CLD Companies and/or the Acquired Operations, whether or not known by the
Purchaser on the date of this Agreement (other than the items set out on
Schedule 13.1.3(b)) and that, on a cumulative basis, are or can reasonably be
expected to result in (i) an adverse impact on the CLD Companies and the
Acquired

 

- 5 -



--------------------------------------------------------------------------------

Operations taken as a whole in excess of EUR 3,500,000 (three million five
hundred thousand Euro) in the aggregate (calculated without giving effect to any
Tax effect), or (ii) a decrease in the CLD Companies’ and/or the Acquired
Operations’ consolidated historical or projected EBITDA in excess of EUR 450,000
(four hundred and fifty thousand Euro), with the exception of any change, fact
or circumstance or effect resulting from A) an industry-wide change, fact or
circumstance that does not disproportionately affect the CLD Companies’ or the
Acquired Operations’ business, (B) an act of terrorism not specifically directed
at the CLD Companies or the Acquired Operations, or (C) a discontinuation by the
U.K. distributor JLA, a limited company under English law, with offices at
Meadowcroft Lane, Halifax Road, Ripponden, West Yorkshire HX6 4AJ, United
Kingdom, and company number 01094178 (hereinafter “JLA”) of its commercial
relationship with the Company, in which respect the Purchaser acknowledges that
it is aware of the fact that JLA has expressed reservations with respect to its
willingness to continue said commercial relationship in view of the prospective
acquisition of the CLD Companies by the Purchaser, as contemplated by this
Agreement.

“Material Contracts” means any and all contracts as set forth in Schedule
1.1.1.F to this Agreement which are or have been entered into by a CLD Company.

“Non-Compete Period” has the meaning set out in Clause 12.4.1.

“Non-Solicitation Period” has the meaning set out in Clause 12.4.1.

“Objection Notice” has the meaning set out in Clause 3.3.5.

“Parties” means the Seller and the Purchaser (each of them being referred to
individually as a “Party”).

“Pre-Closing Dividend” means the dividend, if any, to be declared and paid in
accordance with Clause 3.2.

“Pre-Closing Restructuring” means the restructuring of the Seller’s corporate
group structure prior to Closing as set out in Clause 7.12.

“Protected Business” has the meaning set out in Clause 12.4.2.

“Purchaser” means ALLIANCE LAUNDRY SYSTEMS LLC, a limited liability company
organised and existing under the laws of the state of Delaware, United States of
America, having its principal place of business at Shepard Street, Ripon,
Wisconsin 54971, United States of America.

“Purchaser’s Closing Actions” means the actions to be taken by the Purchaser on
the Closing Date, as set out in Clause 5.3.

“Purchaser’s Representations” means the representations made by the Purchaser
pursuant to Schedule 10 to this Agreement.

“Reference Working Capital” means the amount as set forth in Clause 3.3.1.

“Responsible Party” has the meaning set forth in Clause 11.4.2.

“Schedules” means any and all schedules to this Agreement.

“Second Phase Data Room(s)” has the meaning set forth in Clause 7.1.1.

“Second Phase Direct Information” has the meaning set forth in Clause 7.1.1.

“Second Phase Due Diligence” has the meaning set forth in Clause 7.1.1.

“Second Phase Due Diligence Request List” has the meaning set forth in Clause
7.1.1.

“Seller” means LAUNDRY SYSTEMS GROUP NV, a limited liability company (“naamloze
vennootschap”) organised and existing under the laws of Belgium, having its
registered office at 8560 Wevelgem, Nieuwstraat 146, Belgium, and registered
under company number 0440.449.284.

 

- 6 -



--------------------------------------------------------------------------------

“Seller’s Closing Actions” means the actions to be taken by the Seller on the
Closing Date, as set out in Clause 5.2.

“Seller’s Representations” means the representations made by the Seller pursuant
to Schedule 9 to this Agreement.

“Shares” means all outstanding shares in the Company which are being sold by the
Seller to the Purchaser under this Agreement, as referred to in Clause 2.1.2.

“Subsidiaries” means each of Ipso Rent, Ipso Rent Deutschland and Ipso Norge.

“Tax(es)” means (i) all federal, state, regional, provincial, local or foreign
taxes, charges, fees, imposts, levies or other assessments, including, without
limitation, all net income, gross receipts, capital, sales, use, ad valorem,
value added, transfer, franchise, profits, inventory, capital stock, license,
withholding, payroll, employment, social security, unemployment, excise,
severance, stamp duty, stamp duty reserve, stamp duty land, occupation,
property, abandoned property and estimated taxes, customs duties, fees,
assessments and charges of any kind whatsoever, as well as (ii) all interest,
penalties, fines, additions to tax or additional amounts imposed by any taxing
authority in connection with any item described in clause (i).

“Third Party Claim” has the meaning set out in Clause 11.4.1.

“U.S. Purchase Agreement” means the share and asset purchase agreement as
referred to in recital (D) above.

“Working Capital Adjustment” has the meaning set out in Clause 3.3.1.

 

1.1.2 Whenever a reference is made “to the Seller’s knowledge” or a
representation or statement is qualified by any similar expression:

 

  (a.) reference is made not only to the knowledge of the Seller, but also to
that of Jesper Munch Jensen (CEO of the Seller) and Erik Vanderhaegen (CFO of
the Seller) and/or any of the Key Employees; and

 

  (b.) the Seller (and the other persons referred to in paragraph (a.) above)
shall be deemed to have knowledge of any fact that a reasonably diligent person
placed in the same circumstances could be expected to discover in the course of
conducting a reasonably comprehensive investigation.

 

1.1.3 Save as otherwise provided herein, an action or transaction taken or
entered into by a company (including in particular the Seller and the CLD
Companies) shall be deemed to have been taken or entered into in the “ordinary
course of business” only if such action or transaction falls within the scope of
operational activities of such company as previously carried out but excluding
actions or transactions which are unrelated to the operational activities of the
company as previously carried out.

 

1.2 Interpretation

 

1.2.1 The titles and headings included in this Agreement are for convenience
only and do not express in any way the intended understanding of the Parties.
They shall not be taken into account in the interpretation of the provisions of
this Agreement.

 

1.2.2 The Schedules to this Agreement form an integral part thereof and any
reference to this Agreement includes the Schedules and vice versa.

 

1.2.3 The original version of this Agreement has been drafted in English. Should
this Agreement be translated into French, Dutch or any other language, the
English version shall prevail among the Parties to the fullest extent permitted
by Belgian law, provided, however, that whenever French and/or Dutch
translations of certain words or expressions are contained in the original
English version of this Agreement, such translations shall be conclusive in
determining the Belgian legal concept(s) to which the Parties intended to refer.

 

1.2.4 When using the expressions “shall use its best efforts” or “shall use its
best endeavors” (or any similar expression or any derivation thereof) in this
Agreement, the Parties intend to refer to the Belgian law concept of “obligation
de moyen” / “middelenverbintenis”.

 

- 7 -



--------------------------------------------------------------------------------

1.2.5 When using the words “shall cause” or “shall procure that” (or any similar
expression or any derivation thereof), the Parties intend to refer to the
Belgian law concept of “porte-fort” / “sterkmaking”.

 

1.2.6 The words “herein”, “hereof”, “hereunder”, hereby”, “hereto”, “herewith”
and words of similar import shall refer to this Agreement as a whole and not to
any particular clause, paragraph or other subdivision.

 

1.2.7 The words “include”, “includes”, including” and all forms and derivations
thereof shall mean including but not limited to.

 

1.2.8 All terms defined in this Agreement shall have the same meaning regardless
of whether they are used in the singular or plural number.

 

1.2.9 For the calculation of a period of time, such period shall start the next
following day after the day on which the event triggering such period of time
has occurred. The expiry date shall be included in the period of time. If the
expiry date is not a Business Day, the expiry date shall be postponed until the
next Business Day.

 

1.2.10 Unless otherwise provided herein, all periods of time shall be calculated
in calendar days.

 

1.2.11 Unless otherwise provided herein, all references to a fixed time of a day
shall mean Brussels time.

 

2 SALE AND PURCHASE

 

2.1 The Shares

 

2.1.1 Subject to the terms and conditions of this Agreement (including in
particular the conditions precedent set out in Clause 4), the Seller hereby
sells to the Purchaser such number of shares as set out in Clause 2.1.2, and the
Purchaser hereby purchases all of these shares from the Seller.

 

2.1.2 The shares sold to the Purchaser pursuant to this Agreement (the “Shares”)
are 27,399 registered shares, numbered from 1 to 27,399, owned by the Seller and
representing 100% of the outstanding corporate capital in IPSO-LSG NV, a limited
liability company (“naamloze vennootschap”) organized and existing under the
laws of Belgium, with registered office at 8560 Wevelgem, Nieuwstraat 146,
Belgium, and company number 0453.859.040 (hereinafter referred to as the
“Company”), it being understood that the Company shall at Closing own the
following shares:

 

  - 400 registered shares without serial number, representing 50% of the
outstanding corporate capital in Ipso Rent NV, a limited liability company
(“naamloze vennootschap”) organized and existing under the laws of Belgium, with
registered office at 8560 Wevelgem, Nieuwstraat 146, Belgium, and company number
0479.135.260 (hereinafter “Ipso Rent”) (joint venture with C.C. Company BVBA, a
limited liability company (“besloten vennootschap met beperkte
aansprakelijkheid”) organized and existing under the laws of Belgium, with
registered office at 8600 Diksmuide, Kasteelstraat 2, Belgium, and company
number 0464.692.059); and

 

  - a 50% share in Ipso Rent Deutschland GmbH, a limited liability company
(“Gesellschaft mit beschränkter Haftung”) organized and existing under the laws
of Germany, with registered office at 99869 Wangenheim, Hauptstrasse 59A,
Germany, and registered with the Trade Registry of Erfurt (Germany) under number
HRB 13428 (hereinafter “Ipso Rent Deutschland”) (joint venture with Treysse GmbH
Wäscherei und Reinigungstechnik GmbH, a limited liability company (“Gesellschaft
mit beschränkter Haftung”) organized and existing under the laws of Germany,
with registered office at 99869 Wangenheim, Hauptstrasse 59A, Germany and
registered with the Trade Registry of Erfurt (Germany) under number HRB 12811);
and

 

- 8 -



--------------------------------------------------------------------------------

  - 1,000 registered shares (670 of which are class A shares and 330 of which
class B shares) representing 100% of the outstanding corporate capital in Ipso
Norge, a limited liability company (“Aksjeselskap”) organized and existing under
the laws of Norway, with registered office at 1414 Trollase, Oppegard,
Trollasveien 6, Norway, and with company registration number 989 486 225 (wholly
owned) (hereinafter “Ipso Norge”).

Ipso Rent, Ipso Rent Deutschland and Ipso Norge are hereinafter jointly referred
to as the “Subsidiaries” or each individually a “Subsidiary”.

 

2.1.3 At any time prior to the Closing Date, Purchaser may designate one or more
of its Affiliated Companies to participate in the purchase of the Shares and
assign its rights and obligations under this Agreement to such Affiliated
Company provided that (a) no such designation shall relieve Purchaser of any of
its obligations under this Agreement, (b) all such designees agree in writing to
be bound by this Agreement as if they were parties hereto, and (c) Purchaser and
designees shall be jointly and severally liable hereunder.

 

2.1.4 The ownership of the Shares shall be transferred to the Purchaser on the
Closing Date against payment of the Initial Purchase Price in accordance with
Clause 3.4.1.

 

2.1.5 On the Closing Date, the Purchaser shall acquire the Shares free and clear
of all Liens.

 

2.1.6 The sale contemplated hereunder is indivisible and it shall be valid only
if it applies to all of the Shares, without prejudice to Clause 2.1.3. No
partial enforcement of this Agreement shall be allowed.

 

3 PURCHASE PRICE

 

3.1 Initial Purchase Price

 

3.1.1 The aggregate amount of the purchase price payable at Closing for the
Shares shall be EUR 50,400,000 (fifty million four hundred thousand Euro) (the
“Initial Purchase Price”). The Initial Purchase Price may be increased or
decreased, as the case may be, pursuant to the price adjustment procedure set
out in Clause 3.3.

 

3.2 Treatment of Cash and Indebtedness

As of the Closing Date, the Seller shall use its best efforts for the Company to
have no Cash and no Indebtedness other than the Permitted Intercompany
Indebtedness as referred to in Clause 7.7.2 and the principal amount owed by the
Company under the leasing agreement nr. BE8/66076-LF-0 between KBC Lease Belgium
NV and the Company dated January 17, 2005 with respect to a Triumph laser cutter
TC 5000R – 1600 and L 3050, including STOPA tower TKL (the “Laser Cutting
Lease”). The Seller shall compute the amount of outstanding Cash minus
Indebtedness for the Company (including, the principal amount owed by the
Company under the Laser Cutting Lease) as at the last day of the month
immediately preceding the Closing Date, but excluding the Permitted Intercompany
Indebtedness. If and only if and only to the extent such amount is positive, the
Company may declare and pay to the Seller a dividend equal to such amount prior
to or at Closing, insofar allowed under the Belgian Company Code (the
“Pre-Closing Dividend”).

Furthermore, the Seller shall use its best efforts for the Company to repay all
of its outstanding Indebtedness prior to or on the Closing Date, with the
exception of the Permitted Intercompany Indebtedness and Indebtedness owed by
the Company under the Laser Cutting Lease. The Seller shall inform the Purchaser
of the timing and implementation of such repayment process.

 

- 9 -



--------------------------------------------------------------------------------

Any remaining Cash of the Company as of the last day of the month immediately
preceding the Closing Date (minus the gross amount of the Pre-closing Dividend,
if such amount has been declared and paid) shall be referred to as the “Closing
Cash”. Any remaining Indebtedness of the Company as the last day of the month
immediately preceding the Closing Date, including, for the avoidance of doubt,
the principal amount owed by the Company as at the last day of the month
immediately preceding the Closing Date under the Laser Cutting Lease, but
excluding the Permitted Intercompany Indebtedness, shall be referred to as the
“Closing Indebtedness”.

 

3.3 Purchase Price Adjustment

 

3.3.1 Subsequent to the Closing, the Initial Purchase Price shall be increased
to the extent the amount of the Final Working Capital for the Company is greater
than EUR 8,356,000 (the “Reference Working Capital”), or decreased if the amount
of the Final Working Capital for the Company is less than the Reference Working
Capital, in each case by the amount of such increase or decrease on a euro to
euro basis (the “Working Capital Adjustment”).

 

3.3.2 Subsequent to the Closing, the Initial Purchase Price shall be increased
to the extent Closing Cash exceeds Closing Indebtedness, or decreased if Closing
Indebtedness exceeds Closing Cash, in each case such increase or decrease shall
be on a euro to euro basis (the “Cash/Indebtedness Adjustment”)

 

3.3.3 The Working Capital Adjustment and the Cash/Indebtedness Adjustment shall
be determined in accordance with Clause 3.3.4 and paid in accordance with Clause
3.4.2. The Initial Purchase Price, as adjusted by the Working Capital Adjustment
and the Cash/Indebtedness Adjustment, is the “Final Purchase Price”.

 

3.3.4 Within 60 days following the Closing Date, the Purchaser shall prepare and
deliver to the Seller a copy of the unaudited balance sheet of the Company as of
the last day of the month immediately preceding the Closing Date (the “Closing
Accounts”) and a statement setting forth Purchaser’s calculation of the Final
Working Capital of the Company (the “Closing Working Capital Statement”). The
Closing Accounts shall be prepared in accordance with IFRS accounting principles
applied on a basis consistent with the methodology used in preparing the CLD Pro
Forma Annual Accounts 2005.

Within 60 days following the Closing Date, the Purchaser shall also prepare and
deliver to the Seller a statement setting forth the Closing Cash and Closing
Indebtedness (if any) as of the last day of the month immediately preceding the
Closing Date (the “Closing Cash/Indebtedness Statement”). The Closing Accounts,
the Closing Working Capital Statement and the Closing Cash/Indebtedness
Statement shall be computed in Euros and calculated as of the last day of the
month immediately preceding the Closing Date.

 

3.3.5 The Closing Working Capital Statement and the Closing Cash/Indebtedness
Statement shall be final and binding on the Parties unless the Seller shall,
within 20 days following the delivery of the Closing Accounts, Closing Working
Capital Statement and Closing Cash/Indebtedness Statement, deliver to the
Purchaser written notice of objection (the “Objection Notice”), specifying in
reasonable detail each disputed item on the Closing Working Capital Statement
and the Closing Cash/Indebtedness Statement (each, a “Disputed Item”) and
describing in reasonable detail the basis for each Disputed Item, including the
data that forms the basis thereof and the amount in dispute. Notwithstanding the
delivery of an Objection Notice, the Closing Working Capital Statement and the
Closing Cash/Indebtedness Statement shall be final and binding to the extent any
item is not a Disputed Item.

 

3.3.6 If the Objection Notice is delivered, the Parties shall consult with each
other with respect to the Disputed Items and use commercially reasonable efforts
to resolve the dispute. If the Parties are unable to reach agreement on all
Disputed Items within 30 days (subject to extension by mutual agreement) after
delivery of the Objection Notice, either Purchaser or Seller may refer any
unresolved Disputed Items to the Brussels office of Deloitte & Touche, or if the
latter is conflicted out to the Brussels office of KPMG (the “Independent
Expert”). Not later than five days after the appointment of the Independent
Expert, (i) the Purchaser shall deliver the Closing Accounts, the Working
Capital Statement and the Closing

 

- 10 -



--------------------------------------------------------------------------------

Cash/Indebtedness Statement to the Independent Expert and (ii) the Seller shall
deliver a copy of the Objection Notice previously delivered to the Purchaser to
the Independent Expert. The Independent Expert shall be directed to render a
written report as promptly as practicable and, in any event within 30 days of
the Independent Expert’s engagement, to strictly limit its inquiry to the
Disputed Items set forth in the Objection Notice and to resolve those unresolved
Disputed Items set forth in the Objection Notice. The Independent Expert may not
resolve a Disputed Item in an amount that is either greater or less than the
range of the dispute for such item established by the Working Capital Statement,
the Closing Cash/Indebtedness Statement and the Objection Notice. The
Independent Expert, acting as an expert and not an arbitrator, shall resolve
such Disputed Items in accordance with this Agreement. The resolution of all
Disputed Items by the Independent Expert shall be final and binding on the
Parties. The fees and expenses of the Independent Expert shall be borne
proportionately by Purchaser and Seller based on the extent to which Purchaser’s
and Seller’s respective determinations as submitted to the Independent Expert
differ from such Independent Expert’s determination.

 

3.3.7 The amount of the Final Working Capital shall be equal to (i) the amount
of Final Working Capital set forth on the Closing Working Capital Statement, if
the Seller does not timely deliver an Objection Notice, or (ii) the amount
(A) as agreed to by Seller and Purchaser, or (B) as determined by the
Independent Expert, if the Seller timely delivers an Objection Notice.

The amount of “Final Closing Cash” and “Final Closing Indebtedness” shall be
equal to (i) the amount of Final Closing Cash and Final Closing Indebtedness set
forth on the Closing Cash/Indebtedness Statement, if the Seller does not timely
deliver an Objection Notice, or (ii) the amount (A) as agreed to by Seller and
Purchaser, or (B) as determined by the Independent Expert, if the Seller timely
delivers an Objection Notice.

 

3.3.8 The Parties shall give each other and their respective advisors and
accountants and other appropriate personnel such assistance and access to the
assets and books and records, including working papers and other data, and
relevant personnel of the CLD Companies and the Acquired Operations as they may
reasonably request during normal business hours in order to enable them to
prepare or review the Closing Working Capital Statement and the Closing
Cash/Indebtedness Statement or any objections or proposed changes thereto, as
applicable.

 

3.4 Payment of the Purchase Price

 

3.4.1 Subject to the conditions precedent set out in Clause 4, the Purchaser
shall pay the Initial Purchase Price to the Seller on the Closing Date by wire
transfer of immediately available funds to the account designated by the Seller
at least three Business Days prior to the Closing Date.

 

3.4.2 The Working Capital Adjustment shall be payable (i) by the Purchaser to
the Seller if the Final Working Capital exceeds the Reference Working Capital,
or (ii) by the Seller to the Purchaser if the Reference Working Capital exceeds
the Final Working Capital.

The Closing Cash/Indebtedness Adjustment shall be payable (i) by the Purchaser
to the Seller if Final Closing Cash exceeds Final Closing Indebtedness or
(ii) by the Seller to the Purchaser if Final Closing Indebtedness exceeds Final
Closing Cash.

The Working Capital Adjustment and the Closing Cash/Indebtedness Adjustment
shall be consolidated such that only a single payment shall be made, by the
Purchaser or the Seller, as the case may be. Such payment shall:

(i) be due within three Business Days after the determination of Final Working
Capital, Final Closing Cash and Final Closing Indebtedness in accordance with
Clause 3.3.7;

(ii) be made in Euros, by wire transfer of immediately available funds to an
account designated in writing by the Seller or Purchaser, as the case may be;
and

(iii) be accompanied by a payment of interest on the amount to be paid, counting
from the date on which the payment shall be due and payable in accordance with
sub-clause (i) of the present paragraph up to, but excluding, the date of actual
payment at the rate of 7.00% per year; such interest shall be calculated daily
on the basis of a 365-day year and the actual number of days elapsed, without
compounding.

 

- 11 -



--------------------------------------------------------------------------------

4 CONDITIONS PRECEDENT

 

4.1 General Principles

 

4.1.1 The obligations of the Seller to sell, and of the Purchaser to purchase
the Shares from the Seller and to pay the Initial Purchase Price as set out in
Clauses 2 and 3 are subject to the satisfaction of each of the conditions
precedent set out in Clauses 4.2 (which can only be waived by both Parties
acting jointly), 4.3 (which may be waived by the Seller, in whole or in part)
and 4.4 (which may be waived by the Purchaser, in whole or in part).

 

4.2 Conditions Precedent to all Parties’ Obligations

 

4.2.1 The Parties shall have obtained all necessary consents and authorizations
of public authorities that are required to be obtained by them in order to
consummate the transactions contemplated by this Agreement, including (without
limitation) from any competent national or supranational (including but not
limited to the EC Commission) competition or other regulatory authority or any
other relevant body having similar competences.

 

4.2.2 All conditions precedent under the U.S. Purchase Agreement shall have been
satisfied or waived.

 

4.3 Conditions Precedent to the Seller’s Obligations

 

4.3.1 All of the Purchaser’s obligations set out in Clause 8 must have been duly
fulfilled in all material respects to the extent they relate to the period prior
to Closing.

 

4.3.2 The Seller shall have obtained written confirmation by the Purchaser that
all the Purchaser’s Representations are true and accurate in all material
respects as of the Closing Date, as set forth in Clause 10.1.2.

 

4.4 Conditions Precedent to the Purchaser’s Obligations

 

4.4.1 All of the Seller’s obligations set out in Clause 7 must have been duly
fulfilled in all material respects to the extent they relate to the period prior
to Closing.

 

4.4.2 The Purchaser and its professional advisors shall have performed the
Second Phase Due Diligence as set forth in Clause 7.1 and the Purchaser shall,
as a result thereof, not have delivered a written notice within the 7 day
timeframe set forth in Clause 13.1.3 or 13.1.5, indicating that a termination
event as set out in such Clauses has occurred.

 

4.4.3 All disputes brought before the Independent Expert in accordance with
Clause 13.1.3 and 13.1.5, shall have been settled by the Independent Expert in
accordance with said Clauses.

 

4.4.4 The Purchaser shall have obtained written confirmation by the Seller that
all the Seller’s Representations are true and accurate as of the Closing Date,
as set forth in Clause 9.3, and no disputes shall be pending before the
arbitrators in accordance with Clause 9.3.2 .

 

4.4.5 The board of directors of the Company shall have formally approved the
transfer of the Shares in accordance with Article 8 of the Company’s articles of
association.

 

4.5 Best Efforts concerning the Satisfaction of the Conditions Precedent

 

4.5.1 The Party responsible for the satisfaction of any of the conditions
precedent as specified in this Clause 4 shall use its best efforts to ensure the
due satisfaction hereof as soon as possible.

 

- 12 -



--------------------------------------------------------------------------------

4.5.2 The Party responsible for the satisfaction of any of the conditions
precedent as specified in this Clause 4 shall promptly give notice to the other
Party of (i) the satisfaction of the relevant condition precedent or (ii) the
occurrence of any action, fact or event that makes or can reasonably be expected
to make the satisfaction of any of the conditions precedent impossible or
unlikely.

 

4.6 No Implied Waiver of the Parties’ Rights and Remedies

Except as specifically provided herein, a Party’s rights and remedies under this
Agreement (including the Purchaser’s right to bring a claim against the Seller
under Clause 11) shall not be affected by:

 

4.6.1 the waiver by such Party of any condition precedent based on the
fulfilment of any obligation of the other Party; or

 

4.6.2 the delivery by such Party of a written confirmation that all of the
conditions precedent set out in Clauses 4.2, 4.3 and/or 4.4 have been satisfied
(or waived by such Party).

 

5 CLOSING

 

5.1 Date and Place

The transfer of ownership of the Shares to the Purchaser against payment of the
Initial Purchase Price (the “Closing”) shall take place at a location to be
mutually agreed to by the parties on July 14, 2006 or three business days
following the satisfaction or waiver of all conditions precedent set out in
Clause 4, whichever is the later (the “Closing Date”) or at such other place or
on such other date as may be agreed between the Parties, it being understood
that the Closing of this Agreement and the closing of the U.S. Purchase
Agreement shall occur contemporaneously.

 

5.2 Obligations of the Seller

On the Closing Date, the Seller shall do all of the following (the “Seller’s
Closing Actions”):

 

5.2.1 the Seller or a duly authorized attorney-in-fact of the Seller shall
record the transfer of the Shares to the Purchaser in the Company’s share
register, and shall sign such share register to that effect;

 

5.2.2 the Seller shall deliver to the Purchaser written confirmation by the
Seller that all of the conditions precedent set out in Clause 4.2 and 4.3 as
well as all conditions precedent to the Seller’s obligations under the U.S.
Purchase Agreement have been satisfied or waived; and

 

5.2.3 the Seller shall deliver to the Purchaser:

 

  (a.) a receipt for the Initial Purchase Price, in the form attached as
Schedule 5.2.3 (a);

 

  (b.) the letters of resignation of certain of the CLD Companies’ directors, in
accordance with Clause 7.5;

 

  (c.) the bank guarantee as referred to in Clause 7.8;

 

  (d.) executed copies of the addendums with Declerck Elektronika BVBA,
Mr. Declerck and other persons, as applicable, as referred to in Clause 7.13;

 

  (e.) executed copies of the addendum with JM Vandoorne BVBA as referred to in
Clause 7.15;

 

  (f.) executed copies of the Ipso Spain Distribution Agreement as referred to
in Clause 6.2.1;

 

- 13 -



--------------------------------------------------------------------------------

  (g.) evidence confirming the satisfaction of the loans as referred to in
Clause 7.17;

 

  (h.) documentation, reasonably satisfactory to Purchaser, evidencing the
transfer of intellectual property as referred to in Clause 7.19.

 

5.3 Obligations of the Purchaser

On the Closing Date, the Purchaser shall do all of the following (the
“Purchaser’s Closing Actions”):

 

5.3.1 the Purchaser shall pay the Initial Purchase Price to the Seller, in
accordance with Clause 3.4;

 

5.3.2 the Purchaser or a duly authorized attorney-in-fact of the Purchaser shall
sign the Company’s share register to accept transfer of the Shares from the
Seller; and

 

5.3.3 the Purchaser shall deliver to the Seller written confirmation by the
Purchaser that all of the conditions precedent set out in Clause 4.2 and 4.4 as
well as all conditions precedent to the Purchaser’s obligations under the U.S.
Purchase Agreement have been satisfied or waived;

 

5.3.4 the Purchaser shall deliver to Seller executed copies of the Ipso Spain
Distribution Agreement as referred to in Clause 6.2.1.

 

5.4 Effectiveness of Closing Actions

 

5.4.1 The effectiveness of each of the Seller’s Closing Actions is conditional
upon the occurrence of all of the Purchaser’s Closing Actions and vice-versa.

 

5.4.2 The effectiveness of the Closing Actions under this Agreement are
conditional upon the occurrence of all closing actions under the U.S. Agreement
and vice versa.

 

6 OBLIGATIONS OF ALL PARTIES ON OR PRIOR TO THE CLOSING DATE

 

6.1 Filings with Public Authorities

 

6.1.1 As soon as practicable after the date of this Agreement, the Parties shall
make all filings with, and notifications to, public authorities required for the
satisfaction of the condition precedent set out in Clause 4.2, and shall comply
with all other required formalities in order to consummate the transactions
contemplated in this Agreement (including any notification required to be made
to public authorities for information purposes, such as the notifications to
certain Belgian Ministers required under Article 36 of the Law of December 30,
1970 on Economic Expansion) and the Seller shall cause the CLD Companies to
provide all necessary assistance for such filings and notifications.

 

6.1.2 The Parties shall consult with each other in so far as is reasonably
practicable before (i) making such filings and notifications, or (ii) complying
with all requests from any public authority.

 

6.2 IPSO SPAIN DISTRIBUTION AGREEMENT

 

6.2.1 On the Closing Date, Seller and the Purchaser shall enter into a
Distribution Agreement providing for the exclusive distribution of IPSO branded
products by Ipso Spain in Spain for a period of three years, in the form of the
draft attached as Schedule 6.2.1, but with such changes as the parties may
mutually agree to in order to reflect (i) that the Supplier will be the Company,
rather than the Purchaser, (ii) the three year term, (iii) the exclusive nature
of the arrangement, (iv) that the products will be IPSO branded products only,
(v) that the Distribution Agreement will be governed by, and enforceable under,
Belgian law and (v) such other less significant changes as the parties may
mutually agree.

 

- 14 -



--------------------------------------------------------------------------------

7 OBLIGATIONS OF THE SELLER

 

7.1 Second Phase Due Diligence

 

7.1.1 After the date of this Agreement the Purchaser and its professional
advisors shall be allowed to perform a confirmatory legal, tax, business,
financial, insurance, operational and accounting due diligence investigation
with respect to the CLD Companies and the Acquired Operations for a period of
six weeks as from the date on which all of the requested information shall have
been made available as determined by this Clause 7.1.1 (the “Second Phase Due
Diligence”).

Without limiting the following provisions of this Clause 7.1, attached hereto as
Schedule 7.1.1 is the due diligence request list for the Second Phase Due
Diligence (the “Second Phase Due Diligence Request List”). The Second Phase Due
Diligence will be deemed to have commenced on the date on which the Seller has
made available all of the materials indicated with an asterisk on the attached
Schedule 7.1.1, at the Second Phase Data Room(s) (as defined hereinafter in this
Clause 7.1.1) or otherwise, including, at the Seller’s sole discretion, by way
of direct communication to the Purchaser (such direct information referred to
herein as the “Second Phase Direct Information”), which should occur within 5
(five) Business Days after the date of this Agreement.

The Seller shall deliver a notice to the Purchaser indicating that the Seller
believes that it has made available all such material as of the date of such
notice. The Purchaser will have five Business Days to object to such notice by
notifying the Seller of any asterisked materials which have not been delivered
or made available. In case an objection would so be notified by the Purchaser,
the Parties will work together in good faith to resolve any disagreements and to
agree upon the start date for the Second Phase Due Diligence; in case no
objection would so be notified by the Purchaser, the Second Phase Due Diligence
will be deemed to have commenced on the date of the notice delivered by the
Seller to the Purchaser in accordance with the first sentence of this paragraph.

The Purchaser shall have the opportunity to review the CLD Pro Forma Annual
Accounts 2005 and all working papers relating thereto (excluding the auditors’
working papers), and shall have the right to contest such CLD Pro Forma Annual
Accounts 2005.

For purposes of the Second Phase Due Diligence, the Seller shall, and shall
cause the CLD Companies to:

 

  (a.) grant the Purchaser and its professional advisors access to (a) data
room(s) at (a) location(s) in accordance with the data room procedures attached
hereto as Schedule 7.1.1.(a) (such data room(s) herein referred to as the
“Second Phase Data Room(s)” and such data room procedures herein referred to as
the “Second Phase Data Room Procedures”);

 

  (b.) allow the Purchaser and its professional advisors, during normal business
hours and subject to the Seller’s prior approval (not to be unreasonably
withheld), to visit the CLD Companies’ registered offices and such other
premises owned, used or leased by the CLD (including but not limited to the
Louisville, Kentucky; Portland, Tennessee; Fort Mill, South Carolina; Panama
City, Florida; as well as the Wevelgem and Deinze, Belgium facilities) as the
Purchaser may reasonably request, provided that such visits shall not interfere
with the CLD’s business and that representatives of the Seller shall in any case
be present during such visits;

 

  (c.) allow the Purchaser and its professional advisors to meet, during normal
business hours and subject to the Seller’s prior approval (not to be
unreasonably withheld), with such officers, Key Employees, consultants, agents,
accountants, attorneys, environmental consultants and other representatives of
the CLD as the Purchaser may reasonably request, provided that such meetings
shall not interfere with the CLD’s business and that representatives of the
Seller shall in any case be present during such visits; and

 

- 15 -



--------------------------------------------------------------------------------

  (d.) allow the Purchaser and its advisors to examine, at the Second Phase Data
Room(s) or by way of direct communication to the Purchaser (as determined by the
Seller at its sole discretion), all such contracts, books and records, and other
documents and data relating to the CLD that are not included in the Second Phase
Data Room(s) or the Second Phase Direct Information from time to time, as the
Purchaser or its advisors may reasonably request at any time during the Second
Phase Due Diligence, it being understood that such contracts, books records, and
other documents and data shall, after such examination be incorporated into and
form part of the Second Phase Data Room(s) or the Second Phase Direct
Information, as the case may be.

The Seller will keep and make available to the Purchaser an updated list of the
contents of the Second Phase Data Room and of the Second Phase Direct
Information.

 

7.1.2 The Purchaser shall in any event formally notify the Seller in writing
within 3 Business Days of the Purchaser’s CEO or CFO being informed or becoming
aware of any material negative findings during the Second Phase Due Diligence,
it being understood that the Purchaser has instructed its advisors to inform its
CEO or CFO of any such material negative findings without delay. Prior to
Closing, all diligence findings which are specified in any notice delivered
pursuant to Clause 7.1.2 shall be set forth on Schedule 7.1.2.

 

7.1.3 Set forth on Schedule 7.1.3 are the material negative findings that became
known to the Purchaser’s CEO or CFO during the period commencing January 26,
2006 through the date hereof, it being understood that the Purchaser has
instructed its advisors to inform its CEO or CFO of any such material negative
findings prior to the date hereof.

 

7.1.4 For purposes of Clause 7.1.2 and Clause 7.1.3, the term “material negative
findings” shall in any case (without limitation) include findings with respect
to any liabilities, facts or matters that can be used for purposes of
determining whether a termination event as set forth in Clause 13.1.3 or 13.1.5
has occurred.

 

7.1.5 The Purchaser acknowledges that its advisors are aware of the notification
duty set forth in Clauses 7.1.2 and 7.1.3.

 

7.2 Collaboration

Between the date of this Agreement and the Closing Date, the Seller shall
collaborate fully with the Purchaser and shall use its best efforts to cause the
CLD Companies’ management and employees to collaborate fully with the Purchaser
in order to prepare and facilitate:

 

  i. the change of control over the CLD Companies, and the CLD Companies’
integration in the Purchaser’s group; and

 

  ii. the closing of bank financing by the Purchaser, including, without
limitation, the provision of interim financial statements and other information
reasonably requested by Purchaser’s financing sources, it being understood that
the bank financing is not a condition to Closing.

 

7.3 Operation of the CLD Business

Between the date of this Agreement and the Closing Date, the Seller shall, and
shall cause the CLD Companies to:

 

7.3.1 conduct the CLD business only in the ordinary course except as may be
agreed in writing between the Parties or contemplated in this Agreement;

 

7.3.2 preserve the CLD business as a going concern, and in particular to:

 

  (a.) preserve the validity of all permits and authorizations of the CLD;

 

- 16 -



--------------------------------------------------------------------------------

  (b.) maintain in full force all insurance policies of the CLD;

 

  (c.) use its best efforts to preserve the CLD assets in good operating
condition; and

 

  (d.) use its best efforts to preserve intact the current business organization
of the CLD, keep available the services of the current officers, employees, and
agents of the CLD, and maintain the CLD’s relations and goodwill with its
customers, suppliers, landlords, creditors and others having business
relationships with the CLD; and

 

7.3.3 notify the Purchaser promptly upon becoming aware of the loss or
foreseeable loss of any major customer or supplier, any product recall or any
other significant change in the status of the business, operations, and finances
of the CLD.

 

7.4 Restrictions on the Seller and the CLD Companies

 

7.4.1 Between the date of this Agreement and the Closing Date, the Seller agrees
and undertakes not to approve any resolution in a general meeting of the CLD
Companies having any of the following purposes, without the Purchaser’s prior
written consent (which consent shall not be unreasonably withheld or delayed):

 

  (a.) declaring any dividend, except for the Pre-Closing Dividend as set forth
under Clause 3.2;

 

  (b.) increasing or decreasing the CLD Companies’ capital, or making any other
amendment to the CLD Companies’ Articles of Association;

 

  (c.) approving the contribution or the sale by the CLD Companies of any
individual company, of its business as a whole (“universalité” / “algemeenheid”)
or of a division of the CLD Companies (“branche d’activité” / “bedrijfstak”),
except, as the case may be, for purposes of the Pre-Closing Restructuring as set
forth under Clause 7.12; or

 

  (d.) winding-up, merging or splitting of any of the CLD Companies.

 

7.4.2 Between the date of this Agreement and the Closing Date, the Seller shall
cause the CLD Companies not to do any of the following without the Purchaser’s
prior written consent (which consent shall not be unreasonably withheld or
delayed) and except as otherwise provided in this Agreement:

 

  (a.) incur any financial or trade indebtedness in excess of EUR 50,000 per
item and EUR 250,000 in aggregate other than in the ordinary course of business,
it being understood that (i) the Seller shall cause the CLD Companies not to
incur any Indebtedness between the last day of the month immediately preceding
the Closing Date and the Closing Date and (ii) IPSO Rent and IPSO Rent
Deutschland shall not be permitted to incur any financial or trade indebtedness
after the date of this Agreement,

 

  (b.) waive or release any indebtedness owed to them, or any right or security
interest;

 

  (c.) acquire or dispose of any asset other than (i) in the ordinary course of
business or (ii) for purposes of the Pre-Closing Restructuring as set forth
under Clause 7.12;

 

  (d.) pledge their business assets (“gage sur fonds de commerce” / “pand op
handelzaak”) or create any other security interest over any of their assets;

 

  (e.) provide any guarantee or security interest, or enter into any agreement,
with a view to securing any obligation of a third party;

 

  (f.) grant any loan or advance any monies to any third party, or enter into
any similar transaction; or grant any credit facilities to any debtor other than
payment terms given to trade debtors in accordance with the CLD Companies’
general sales conditions;

 

- 17 -



--------------------------------------------------------------------------------

  (g.) enter into, amend or terminate any agreement or commitment in the
ordinary course of business which (a) involves or can reasonably be expected to
involve an obligation or liability (of any nature whatsoever) for the CLD
Company concerned in excess of EUR 250,000 in aggregate, or which (b) is not
capable of being terminated by the CLD Company without compensation at any time
with less than three month’s notice;

 

  (h.) enter into, amend or terminate any agreement or commitment, outside the
ordinary course of business;

 

  (i.) acquire or dispose of any shares or other interests in any company or
other legal entity;

 

  (j.) set up any subsidiary or branch office in Belgium or abroad;

 

  (k.) enter into, amend or terminate any lease or leasing agreement in respect
of real properties owned or used by the CLD Companies;

 

  (l.) declare any interim dividend by its board of directors (without prejudice
to Clause 3.2);

 

  (m.) increase its capital through the authorized capital procedure (“capital
autorisé” / “toegestaan kapitaal”);

 

  (n.) make any change to its accounting practices or policies, save as required
pursuant to changes in (the interpretation of) IFRS rules provided that these
changes and their impact on the historical financial statements have been
disclosed to the Purchaser in writing;

 

  (o.) grant to any particular trade debtor a period in which to make payment,
in excess of the period of time in which trade debts are usually payable in
accordance with the CLD Companies’ general sales conditions;

 

  (p.) use extended terms or unusual levels of promotion for its products
towards its ordinary customers;

 

  (q.) take steps to procure payment by any trade debtors in advance of the date
on which trade debts are usually payable in accordance with the CLD Companies’
general sales conditions or (if different) the period extended to any particular
trade debtor in which to make payment;

 

  (r.) delay making payment to any trade creditors beyond the date on which
payment of the relevant trade debt should be paid in accordance with credit
periods authorized by the relevant creditors;

 

  (s.) dismiss any Key Employee other than for serious cause;

 

  (t.) grant any increased compensation or additional compensation (of any
nature whatsoever) to any director or officer in excess of what is provided for
in the agreements they currently have with the CLD Companies, except for bonuses
over 2005 granted in the ordinary course of business;

 

  (u.) grant any salary increase or additional remuneration (of any nature
whatsoever) to any Key Employee in excess of what is provided for in their
employment agreement or any applicable collective bargaining agreement, except
for bonuses over 2005 granted in the ordinary course of business;

 

  (v.) discontinue or amend the employee pension schemes, save as required by
law;

 

  (w.) institute any material civil, criminal, arbitration, or other
proceedings; or settle, or otherwise take any action to release or reduce any
rights of the CLD Companies in respect of any material litigation in which the
CLD Companies are a defendant;

 

  (x.) make any Tax election, change any Tax election, settle any Tax audit or
change or adopt any method of Tax accounting that could reasonably be expected
to constitute a Material Adverse Change; or

 

  (y.) enter into any agreement or commitment to do any of the above.

 

- 18 -



--------------------------------------------------------------------------------

7.5 Directors’ Resignation

The Seller shall procure that the CLD Companies’ directors whose names are set
out in Schedule 7.5(i) and, upon request of the Purchaser, any other CLD
Companies’ Director that is an employee, director or representative of the
Seller or one of its Affiliated Companies, shall resign from their position as
of the Closing Date and shall execute a letter of resignation, substantially in
the form of the draft attached as Schedule 7.5(ii), on or before the Closing
Date.

 

7.6 Works Council

The Seller shall duly inform the Company’s Works Council of the transactions
contemplated in this Agreement in accordance with applicable law, it being
understood that, in view of the envisaged post-Closing operations of the Company
that have to date been communicated by the Purchaser to the Seller, there is no
need to consult with the Company’s Works Council under applicable law prior to
Closing.

 

7.7 Intercompany Accounts

 

7.7.1 Between the date of this Agreement and the last day of the month
immediately preceding the Closing Date, the Company shall acquire at arm’s
length terms and conditions certain stocks (finished goods and spare parts) of
CLD-related equipment which are currently held by the Seller and its Affiliated
Companies (not being a CLD Company) and a detailed overview of which is attached
hereto as Schedule 7.7.1. Payment by the Company of the purchase prices for
these CLD related stocks shall be made on or before the last day of the month
immediately preceding the Closing Date and either in cash or by way of set-off
of amounts owed by the Company to the Seller or its relevant Affiliated Company
(not being a CLD Company) selling the CLD related stocks.

 

7.7.2 Except for intercompany Indebtedness existing between any of the following
entities: the Company, any of the Subsidiaries, any of the Acquired Operations
or any Acquired Company, but only to the extent the net balance of all such
intercompany Indebtedness is zero or unless otherwise agreed to in writing by
the Purchaser (“Permitted Intercompany Indebtedness”), the Seller shall cause
all amounts owed:

 

  (i) to any of the CLD Companies, Ipso Laundromat LLC (“Laundromat”), Cissell
Distribution Center Corp. (“Cissell Distribution”) or Global Fox Financial, Inc.
(“Global Fox”) by the Seller or any Affiliated Company of the Seller (not being
a CLD Company, Laundromat, Cissell Distribution, Global Fox or an Acquired
Operation); and

 

  (ii) by any of the CLD Companies, Laundromat, Cissell Distribution or Global
Fox to the Seller or any Affiliated Company of the Seller (not being a CLD
Company, Laundromat, Cissell Distribution, Global Fox or an Acquired Operation),

or any balance thereof remaining after having been set off against each other,
taking into account the purchase of stocks as set out in Clause 7.7.1, to be
paid in full in cash on or before the last day of the month immediately
preceding the Closing Date.

 

7.7.3 The Seller shall inform the Purchaser of the timing and implementation of
the process set forth in Clauses 7.7.1 and 7.7.2.

 

7.8 Bank Guarantee Securing Payment of Amounts Due by the Seller

The Seller shall deliver to the Purchaser an unconditional and irrevocable first
demand bank guarantee governed by Belgian law, and issued by a bank of first
standing in Europe securing payment of any amount that might be due by the
Seller to the Purchaser under Clause 10 or any other provision of this Agreement
or under the U.S. Purchase Agreement, up to an aggregate amount of EUR
5,000,000.00 (five million Euro) for a period of 5 years and substantially in
the form of the draft attached as Schedule 7.8.

 

- 19 -



--------------------------------------------------------------------------------

The Seller further covenants that it shall at all times ensure its credit
worthiness, and in particular, the Seller shall duly notify the Purchaser of any
plan to decide upon a delisting, dissolution, liquidation or other material
corporate restructuring of the Seller.

 

7.9 Notification of Breaches of Seller’s Representations

 

7.9.1 As from the date of this Agreement, the Seller shall promptly give notice
to the Purchaser of the occurrence of any action, fact or event that results or
can reasonably be expected to result in any of Seller’s Representations being
untrue or inaccurate as of the date of this Agreement or the Closing Date. This
notice shall be given within five days of the Seller becoming aware of the
occurrence of such action, fact or event and in any event prior to the Closing
Date, and shall set out the details of such action, fact or event.

 

7.10 Notification of Breaches of Seller’s Obligations

As from the date of this Agreement, the Seller shall promptly give notice to the
Purchaser of the occurrence of any action, fact or event that constitutes or can
reasonably be expected to constitute a breach of any of the Seller’s obligations
contained in this Clause 7 (or Clause 6). This notice shall be given within five
days of the Seller becoming aware of the occurrence of such action, fact or
event and in any event prior to the Closing Date, and shall set out the details
of such action, fact or event.

 

7.11 Inter-company Agreements

Between the date of this Agreement and the Closing Date, except with regard to
those arrangements as set forth in Schedule 7.11, the Seller shall cause all
inter-company agreements between any CLD Company, Laundromat, Cissell
Distribution or Global Fox, on the one hand, and/or the Seller or any of its
Affiliated Companies (other than the CLD Companies, Laundromat, Cissell
Distribution or Global Fox), on the other hand, to be terminated at arm’s length
terms and conditions as of the Closing Date, and all obligations thereunder to
be cancelled and released. Such termination shall have no impact on the Initial
Purchase Price or any adjustment thereto pursuant to Clause 3. Notwithstanding
the foregoing, the termination of all agreements relating to intercompany
Indebtedness shall be governed by Clause 7.7.

It is stipulated for the avoidance of doubt that there is no termination
obligation under this Clause 7.11 for agreements existing with respect to
Permitted Intercompany Indebtedness.

 

7.12 Pre-Closing Restructuring

 

7.12.1 Between the date of this Agreement and the last day of the month
immediately preceding the Closing Date, the Seller shall alter its corporate
group structure (the “Pre-Closing Restructuring”), by way of an acquisition at
fair market-value by the Seller from the Company of:

 

  (a.) all shares in Jensen Industrial Group A/S, a limited liability company
(“aktieselskab”) organized and existing under the laws of Denmark, with
registered office at 3700 Ronne, Industrivej 2, Denmark, and company
registration number 20594977;

 

  (b.) the shares representing a 41% stake in LSG North America, with registered
agent A. Victor Wray, 401 S. Tryon Street, Suite 2600, Charlotte, North
Carolina, United States of America, and with employer identification number
20-2709242;

 

  (c.) all shares in Ipso Capital Inc., with registered agent A. Victor Wray,
401 S. Tryon Street, Suite 2600, Charlotte, North Carolina, United States of
America, and with employer identification number 20-2114595 (hereinafter “Ipso
Capital”); and

 

- 20 -



--------------------------------------------------------------------------------

  (d.) all (i) shares in Ipso Spain S.L., a limited liability company (“sociedad
de responsabilidad limitada”) organized and existing under the laws of Spain,
with registered office at 08207 Sabadell, Barcelona, Avenida Matadepera 89,1°,
Spain, and with company registration number CIF B 64120793 (hereinafter “Ipso
Spain”) and (ii) written and oral agreements entered into by any CLD Company
with respect to, or on behalf of Ipso Spain and its distribution processes,
including those agreements listed on Schedule 7.12.

The Seller shall inform the Purchaser of the timing and implementation of this
Pre-Closing Restructuring.

 

7.12.2 Between the date of this Agreement and the Closing Date, Seller shall
provide reasonable advance notice to Purchaser of any equipment loan intended to
be made by IPSO Capital. Such notice shall include all information and
documentation reasonably requested by Purchaser to evaluate such loan according
to Purchaser’s existing underwriting criteria for the purpose of determining, in
Purchaser’s sole discretion, whether to fund any such loan. If Purchaser decides
to fund such loan, Purchaser shall either advance funds to IPSO Capital or
assume any such IPSO Capital loan as of the Closing Date and reimburse Seller
all amounts previously advanced by Seller with respect thereto.

 

7.13 Declerck Elektronika BVBA

Between the date of this Agreement and the Closing Date, the Seller shall cause
the Company to negotiate and agree upon:

 

  • an addendum to the asset purchase agreement dated November 2, 2005 between
Declerck Elektronika BVBA and the Company containing (i) a detailed description
of all the transferred know-how and intellectual property rights thereunder, and
(ii) a representation by Declerck Elektronika BVBA that it was the exclusive and
undisputed holder of such transferred know-how and intellectual property rights
at the moment of transfer; and

 

  • an addendum to the management agreement dated September 30, 2005 between
Declerck Elektronika BVBA and the Company containing a written confirmation of
Mr Danny Declerck, Declerck Elektronika BVBA and, if requested by Purchaser,
Mssrs. Rudi Logghe and Piet De Meester, that all know-how and intellectual
property rights that have arisen or will arise during the performance of the
management agreement, have automatically been transferred to the Company or will
automatically transfer to the Company upon Closing.

The Seller shall cause the Company to obtain the written consent of the
Purchaser before agreeing on the form and contents of the new addendums referred
to here above which consent shall not be unreasonably withheld or delayed by the
Purchaser.

 

7.14 Transfer of certain Employees

The Seller shall cause the Company to transfer the employees that are on the
payroll of the Company but working for the Seller or an Affiliated Company of
the Seller (not being a CLD Company), as listed in Schedule 7.14, to be
transferred to the Seller or an Affiliated Company of the Seller (not being a
CLD Company), as the case may be, prior to Closing without any cost or liability
to the Company or its Subsidiaries.

 

7.15 JM Vandoorne BVBA

Between the date of this Agreement and the Closing Date, the Seller shall
procure that a new addendum to the consulting agreement between the Company and
JM Vandoorne BVBA dated October 6, 2004, as amended (the “Consulting
Agreement”), be executed, which shall be subject to Closing occurring and then
enter into force as from the Closing Date, whereby it will be stipulated that

 

- 21 -



--------------------------------------------------------------------------------

(i) from and after the Closing no services shall be delivered by JM Vandoorne
BVBA to Seller or any of its Affiliated Companies;

(ii) all know-how and intellectual property rights of Jean-Marc Vandoorne and JM
Vandoorne BVBA that have arisen or will arise during the performance of the
Consulting Agreement and any previous consulting, employment or similar service
agreements agreements with the Company, have automatically been transferred to
the Company or will automatically transfer to the Company prior to or at
Closing;

(iii) JM Vandoorne BVBA shall not be entitled to any payment pursuant to Clauses
6.2 or 6.4 of the Consulting Agreement with respect to the periods ending as of
the second anniversary of the Closing Date; and

(iv) the change of control and other termination arrangements as set forth in
the Second Addendum to the Consulting Agreement dated October 1, 2005, shall be
eliminated and replaced as follows:

(a) JM Vandoorne BVBA shall be entitled to an additional payment equal to 24
months of its consulting fees, i.e. an aggregate amount of EUR 435,200 (not
including VAT) (the “Additional Payment”) in the following cases:

(i) if the Consulting Agreement is not terminated within two years as from the
Closing;

(ii) if the Consulting Agreement is terminated within two years as from the
Closing Date by JM Vandoorne BVBA. and

(iii) if the Consulting Agreement is terminated within two years as from the
Closing Date by the Company for any reason other than gross fault or willful
negligence.

(b) JM Vandoorne BVBA shall in any event be required to give 90 days’ notice
before terminating the Consulting Agreement to be eligible for any Additional
Payment.

For the avoidance of doubt, Jean-Marc Vandoorne shall execute the new addendum
in his individual capacity for purposes of transferring the intellectual
property rights as set out in sub-Clause (iii) above.

The Seller shall cause the Company to obtain the written consent of the
Purchaser before agreeing on the form and contents of the new addendum referred
to here above, which consent shall not be unreasonably withheld or delayed by
the Purchaser.

 

7.16 Heavy Duty Laundry

Between the date of this Agreement and the last day of the month immediately
preceding the Closing Date, the Seller shall cause each CLD Company to transfer
to the Seller or an Affiliated Company of the Seller (not being a CLD Company),
at arm’s length terms and conditions, all assets and liabilities related to the
heavy duty activities (including but not limited to (i) any finance transactions
with regard to heavy duty products and (ii) the heavy duty activities undertaken
by the Company’s “Jensen Projects” division, including those employees engaged
in said “Jensen Projects” division that are listed in Schedule 7.16 (which
employees shall be transferred at no cost and without any liabilities for the
Company or the Subsidiaries) and thus, for the avoidance of doubt, excluding the
activities related to products manufactured by the Company (Ipso II) in Deinze,
Belgium and the D’Hooge-related activities undertaken by said “Jensen Projects”
division),.

 

7.17 Mortgages and Floating Charges

Between the date of this Agreement and the Closing Date, Seller shall use its
best efforts to obtain, at its own cost and expense, the formal release by the
mortgagees/pledgees of the mortgages and floating charge set out on Schedule
7.17 and the filing of the appropriate documents required for the discharge
(“doorhaling”) of these mortgages and floating charge at the Mortgage Keeper’s
Office (“hypotheekkantoor”).

 

- 22 -



--------------------------------------------------------------------------------

7.18 Payment of Registration Taxes

Between the date of this Agreement and the Closing Date, Seller shall cause the
Company to pay all registration taxes due in respect of the lease agreements
governing the Company’s Wevelgem and Deinze facilities, including any penalties,
fines, or additional amounts imposed in respect thereof. Alternatively, such
amounts will be included in Final Working Capital and accrued on the Closing
Working Capital Statement.

 

7.19 Transfer of Intellectual Property

Between the date of this Agreement and the Closing Date, Seller, at its cost,
shall take or cause to be taken such actions and execute, deliver and file, or
cause to be executed, delivered and filed, such instruments, documents,
transfers and conveyances as may be required or otherwise reasonably requested
to ensure that a CLD Company is the record owner of all registered CLD related
intellectual property, or has the right to register such intellectual property,
including without limitation, the intellectual property set forth on Schedule
7.19.

 

8 OBLIGATIONS OF THE PURCHASER

 

8.1 Extraordinary General Meeting of the Company and the Subsidiaries

 

8.1.1 Provided that Closing takes place, the Purchaser shall cause an
extraordinary general meeting of the Company to be held on the Closing Date,
having the following agenda:

 

  (a) acknowledgement of the resignation of each of the relevant directors whose
names are set out in Schedule 7.5(i) as a director;

 

  (b) appointment of new directors.

 

8.1.2 Provided that the Purchaser is legally entitled to hold such meeting, the
Purchaser shall use its reasonable best efforts to cause an extraordinary
general meeting of Ipso Rent to be held as soon as possible after the Closing
Date, having the following agenda:

 

  (a) acknowledgement of the resignation of each of the relevant directors whose
names are set out in Schedule 7.5(i) as a director; and

 

  (b) appointment of new directors.

 

8.2 Works Council

Between the date of this Agreement and the Closing Date, the Purchaser shall
promptly give notice to the Seller of any change in the envisaged post-Closing
operations of the Company that results or can under applicable law reasonably be
expected to result in an obligation to inform and/or consult with the Company’s
Works Council prior to Closing.

 

8.3 Notification of Breaches of Purchaser’s Representations

 

8.3.1 As of the date of this Agreement, the Purchaser shall promptly give notice
to the Seller of the occurrence of any action, fact or event that results or can
reasonably be expected to result in any of Purchaser’s Representations being
untrue or inaccurate as of the date of this Agreement or the Closing Date. This
notice shall be given within five days of the Purchaser becoming aware of the
occurrence of such action, fact or event and in any event prior to the Closing
Date, and shall set out the details of such action, fact or event.

 

- 23 -



--------------------------------------------------------------------------------

8.4 Notification of Breaches of Purchaser’s Obligations

As of the date of this Agreement, the Purchaser shall promptly give notice to
the Seller of the occurrence of any action, fact or event that constitutes or
can reasonably be expected to constitute a breach of any of the Purchaser’s
obligations contained in this Clause 8 (or Clause 6). This notice shall be given
within five days of the Purchaser becoming aware of the occurrence of such
action, fact or event and in any event prior to the Closing Date, and shall set
out the details of such action, fact or event.

 

9 REPRESENTATIONS OF THE SELLER

 

9.1 General Principles

 

9.1.1 The Seller represents to the Purchaser as of the date of this Agreement in
the terms set out in Schedule 9 to this Agreement (the “Seller’s
Representations”) and warrants to the Purchaser that the Seller’s
Representations are true and accurate as of the date of this Agreement.

 

9.1.2 The Seller acknowledges that the Seller’s Representations have had a
conclusive effect (“un caractère déterminant” / “een doorslaggevende invloed”)
on the Purchaser’s decision to purchase the Shares and to enter into this
Agreement.

 

9.2 Limitations of contents and scope of Seller’s Representations as at the date
of this Agreement

As at the date of this Agreement, the contents and scope of any Seller’s
Representation shall be limited only by:

 

9.2.1 the content of this Agreement, including Schedules (excluding Schedule
7.1.3), but only to the extent that any reasonable and diligent person would
interpret a specific clause or schedule as pertaining to and limiting a certain
Seller’s Representation;

 

9.2.2 the information which is fully and fairly disclosed in the Disclosure
Letter/Schedules but only to the extent that any reasonable and diligent person
would interpret a specific disclosure as pertaining to and limiting a certain
Seller’s Representation; and

 

9.2.3 those matters which are set out in Schedule 13.1.3 (b).

 

9.3 Updating of Seller’s Representations on Closing

 

9.3.1 The Seller warrants to the Purchaser that the Seller’s Representations
shall be true and accurate as of the Closing Date, as if they had been repeated
on such date, it being understood that:

 

  (a.) the items indicated in Clause 9.2 shall limit the contents and scope of
the Seller’s Representations for purposes of determining whether the Seller’s
Representations are true and accurate as at the Closing Date in accordance with
this Clause 9.3.1; and

 

  (b.) for purposes of determining whether the Seller’s Representations are true
and accurate as at the Closing Date in accordance with this Clause 9.3.1, the
Seller’s Representations shall be true and accurate as at the Closing Date
without giving any effect to any limitation contained in any of the Seller’s
Representations indicated by the words “in all material respects”, “in any
material respect”, “material(ly)” or “substantial(ly)”) except, where the
failure of the Seller’s Representations to be so true and accurate, individually
or in the aggregate, would not reasonably be expected to result in (i) an
adverse impact on the CLD Companies and the Acquired Operations taken as a whole
in excess of EUR 3,500,000 (three million five hundred thousand Euro) in the
aggregate (calculated without giving effect

 

- 24 -



--------------------------------------------------------------------------------

to any Tax effect), or (ii) a decrease in the CLD Companies’ and/or the Acquired
Operations’ consolidated historical or projected EBITDA in excess of EUR 450,000
(four hundred and fifty thousand Euro) (such circumstance hereinafter referred
to as a “Repetition Default”).

 

9.3.2 Prior to the Closing Date, the Seller shall deliver a written notice to
the Purchaser specifying whether or not a Repetition Default has occurred, and
describing in reasonable detail the basis thereof (if any). In case of a
Repetition Default, the Purchaser shall have the right to terminate this
Agreement on or before the Closing Date (and if on the Closing Date, prior to
the Closing taking place). Any disputes between the Parties with respect to the
occurrence of a Repetition Default in accordance with this Clause 9.3 shall be
settled in accordance with Clause 14.10.

 

9.4 Limitations of contents and scope of Seller’s Representations for purposes
of Clause 11

 

9.4.1 After the Closing Date and (for the avoidance of doubt) provided that
Closing occurs, the contents and scope of Seller’s Representations, as repeated
pursuant to Clause 9.3, shall for purposes of Clause 11.1.1(a), be limited by:

 

  (a) the items indicated in Clause 9.2;

 

  (b) subject to Clause 9.4.2, all matters set forth on Schedule 7.1.2 and
Schedule 7.1.3, each of which has been used for purposes of determining whether
a termination event has occurred under Clause 13.1.3 or 13.1.5, irrespective of
whether on the basis of such matters:

 

  • such a termination event has occurred, and the Purchaser thus has the right
to terminate this Agreement under Clause 13.1.3 or 13.1.5 but has not exercised
such right; or

 

  • such a termination event has not occurred, and the Purchaser thus does not
have the right to terminate this Agreement under Clause 13.1.3. or 13.1.5;

 

  (c) subject to Clause 9.4.2., all matters specified in the Seller’s notice
pursuant to Clause 9.3.2 irrespective of whether on the basis of such matters:

 

  • a Repetition Default has occurred under Clause 9.3, and the Purchaser thus
has the right to terminate this Agreement under Clause 9.3.2 but has not
exercised such right; or

 

  • no Repetition Default has occurred under Clause 9.3, and the Purchaser thus
does not have the right to terminate this Agreement under Clause 9.3.

 

9.4.2 A matter as set forth in sub-clause (b) or (c) of Clause 9.4.1 shall:

 

  (a) subject to sub-clause (b) of this Clause 9.4.2, only limit the Seller’s
Representations to the extent that any reasonable and diligent person would
interpret such matter as pertaining to and limiting a certain Seller’s
Representation; and

 

  (b) not limit the Seller’s Representations in case such matter was known by
the Seller before the signing of this Agreement.

 

9.5 Effect of Purchaser’s Knowledge

Without prejudice to Clause 9.2 and 9.4, the Purchaser’s right to bring a claim
against the Seller for breach of Seller’s Representations under Clause 11 shall
not be affected by:

 

  (a.) any information that the Purchaser and/or its lawyers, auditors or other
advisors obtained in the course of conducting their audits and due diligence
investigations of the CLD Companies; or

 

- 25 -



--------------------------------------------------------------------------------

  (b.) any other information known to the Purchaser, with the exception of
information that the Purchaser was required to notify to the Seller pursuant to
Clauses 7.1.2 and 7.1.3, but that has notwithstanding such requirement not so
been notified to the Seller.

 

9.6 Seller’s Waiver of Rights against the CLD Companies

The Seller hereby agrees to waive with effect from the Closing Date any rights,
remedies or claims which it may have in respect of any inaccuracy or omission in
any information or advice supplied or given by the CLD Companies in connection
with assisting the Seller in the making of any of the Seller’s Representations.

 

10 REPRESENTATIONS OF AND INDEMNIFICATION BY THE PURCHASER

 

10.1 Representations of the Purchaser

 

10.1.1 The Purchaser represents to the Seller as of the date of this Agreement
in the terms set out in Schedule 10 to this Agreement (the “Purchaser’s
Representations”) and warrants to the Seller that the Purchaser’s
Representations are true and accurate in all material respects as of the date of
this Agreement.

 

10.1.2 The Purchaser warrants to the Seller that the Purchaser’s Representations
shall be true and accurate in all material respects on the Closing Date, as if
they had been repeated on the Closing Date.

 

10.2 Indemnification by the Purchaser

 

10.2.1 The Purchaser agrees and undertakes to indemnify the Seller for any Loss
suffered by it:

(a) which would not have been suffered by it if every of the Purchaser’s
Representations, as updated as at Closing pursuant to Clause 10.1.2 (if
applicable), had been true and accurate in all material respects, and then
subject to the limitations and other conditions set out in Clause 11.2 which
shall apply mutatis mutandis (insofar relevant); and

(b) which would not have been suffered by it if all obligations of the Purchaser
under this Agreement had been duly fulfilled.

 

10.2.2 If the Seller becomes aware of any action, fact or event that may give
rise to a claim against the Purchaser under this Clause 10, such claims shall be
made by the Seller in accordance with the procedure set out in Clauses 11.3 and
11.4 which shall apply mutatis mutandis (insofar relevant).

 

11 INDEMNIFICATION BY THE SELLER

 

11.1 General Principles

 

11.1.1 General Indemnification Obligations

Subject to the limitations and other conditions set out in this Clause 11, the
Seller agrees and undertakes to indemnify the Purchaser or, if the Purchaser so
chooses, but without duplication, the relevant CLD Company/Companies (each of
the Purchaser and the CLD Companies referred to herein as a “Beneficiary”, and
together, as the “Beneficiaries”) for any Loss suffered by the Purchaser or the
CLD Companies:

 

  (a.) which would not have been suffered by them if all the Seller’s
Representations, as updated as at Closing pursuant to Clause 9.3 (if
applicable), and as qualified and limited pursuant to Clause 9.2 or 9.4 (as
applicable), had been true and accurate;

 

- 26 -



--------------------------------------------------------------------------------

  (b.) which would not have been suffered by them if all obligations of the
Seller under this Agreement had been duly fulfilled; or

 

  (c.) resulting or arising from any liability (“passif” / “passiva”),
obligation or debt (of whatever nature) of the CLD Companies having a cause or
origin prior to December 31, 2005, which have not been provided or accounted for
in the CLD Company Annual Accounts 2005 but should have been provided or
accounted for therein in accordance with Belgian generally accepted accounting
principles (Belgian GAAP) or IFRS accounting principles.

 

11.1.2 Special Indemnification Obligations

Subject to the limitations and other conditions set out in this Clause 11, the
Seller further agrees and undertakes to indemnify the Beneficiaries (without
duplication as between them), for:

 

  (a.) any Loss resulting or arising from any environmental or soil liabilities
in connection with the former D’Hooge site located at Ghent (for the avoidance
of doubt, not including the current Deinze site for which the Seller’s
Representations remain applicable and unaffected);

 

  (b.) any Loss (including any Taxes imposed on or with respect to the Purchaser
or any CLD Company) resulting or arising from any of (i) the Pre-Closing
Restructuring, (ii) the inter-company debt elimination as set forth in Clause
7.7, or (iii) the termination of the inter-company agreements as set forth in
Clause 7.11;

 

  (c.) any (i) Income Taxes or social security contributions imposed on or with
respect to any CLD Company, for any period, or any portion thereof, ending on or
prior to the Closing Date (and in case of Taxes or social security contributions
imposed for a portion of a period beginning before and ending after the Closing
Date, such Taxes or social security contributions shall be apportioned on the
basis of an interim closing of the books at the end of the Closing Date);
(ii) Taxes imposed on or with respect to the Purchaser or any CLD Company as a
result of the contemplated transfer of Shares, as the case may be, including,
without limitation, any transfer taxes; (iii) Taxes imposed on or with respect
to any CLD Company as a result of such company being liable for Taxes of any
other person, or (iv) Taxes imposed on or with respect to the Purchaser or any
CLD Company as a result of the incorporation of Ipso Norge;

 

  (d.) any Loss (including any Taxes imposed on or with respect to the Purchaser
or any CLD Company) resulting or arising from the transfer of employees from the
Company as set out in Clause 7.14;

 

  (e.) any Loss (including any Taxes imposed on or with respect to the Purchaser
or any CLD Company) resulting or arising from the reorganization of WMC
Holdings, Inc. pursuant to the U.S. Purchase Agreement and the Plan of
Reorganization, dated as of March 31, 2005, by and among the Seller, the
Company, WMC Holdings, Inc. and LSG North America;

 

  (f.) any Loss (including any Taxes imposed on or with respect to the Purchaser
or any CLD Company) resulting or arising from any liabilities related to heavy
duty laundry activities performed by any of the CLD Companies (other than Losses
related to products manufactured by the Company (Ipso II) in Deinze) or from the
transfer of heavy duty assets and liabilities as set out in Clause 7.16;

 

  (g.) any Loss (including any Taxes imposed on or with respect to the Purchaser
or any CLD Company) resulting or arising in connection with the formation of
Ipso Spain and the reorganization of the Company’s distribution process in Spain
(including but not limited to (i) the threatened dispute with Tecnitramo S.A.L.
and (ii) Losses resulting or arising in connection with any agreements relating
to Ipso Spain which were entered into by, on behalf of, or with respect to, any
CLD Company);

 

  (h.) any Loss resulting or arising in connection with any litigation referred
to under Section 1.5 (b) of the U.S. Purchase Agreement (Excluded Liabilities);
and

 

  (i.) any (including any Taxes imposed on or with respect to the Purchaser or
any CLD Company) Loss

 

- 27 -



--------------------------------------------------------------------------------

resulting or arising from the re-qualification into employment agreements of any
of the consultancy or independent contractor agreements entered into by the
Company or the Subsidiaries prior to Closing but only if such re-qualification
is based on facts or circumstances existing prior to Closing.

 

11.1.3 Double Recovery

If the same action, fact or event can lead to indemnification under several
paragraphs of Clause 11.1.1 and/or of Clause 11.1.2, the Beneficiary may bring a
claim under more than one paragraph but can only be indemnified once.

 

11.1.4 Computation of Certain Losses

For the purposes of this Clause 11, and without prejudice to Clause 11.1.6:

 

  (i) any Loss suffered by a CLD Company (other than Ipso Rent and Ipso Rent
Deutschland) shall be deemed to be suffered by the Purchaser in the same amount
and shall be limited thereto; and

 

  (ii) any Loss suffered by Ipso Rent or Ipso Rent Deutschland shall be deemed
to be suffered by the Purchaser for 50% of such Loss and shall be limited
thereto.

 

11.1.5 Nature of any Payment to Purchaser

Any amount paid by the Seller to the Purchaser under this Clause 11 shall
constitute a reduction of the Initial Purchase Price.

 

11.1.6 Tax Gross-Up

If any tax authority imposes a Tax on any amount paid to any Beneficiary under
this Clause 11, then the amount so payable shall be grossed up by such amount as
will ensure that after payment of such Tax there shall be left a sum equal to
the amount which would otherwise be payable under this Agreement.

 

11.1.7 Assignment of Seller’s Warranty to Third Parties

Any person to whom the Purchaser would transfer any or all of the Shares or
assign all or part of its rights and obligations under this Agreement in
accordance with Clause 2.1.3 or Clause 14.5 is hereby constituted third party
beneficiary pursuant to Article 1121 of the Belgian Civil Code (“stipulation
pour autrui” / “beding ten behoeve van een derde”) for the purposes of this
Clause 11. Accordingly, such transferee shall be entitled to bring any claim
under this Clause 11 against the Seller directly.

 

11.1.8 CLD Companies as Third Party Beneficiary

For the avoidance of doubt, the CLD Companies are hereby constituted third party
beneficiaries pursuant to Article 1121 of the Belgian Civil Code (“stipulation
pour autrui” / “beding ten behoeve van een derde”) for the purposes of this
Clause 11.

 

11.1.9 Computation of Amounts

For the purposes of Clauses 11.2.2, 11.2.3 and 11.2.4, any computation of
amounts shall be measured on an aggregate basis with the U.S. Purchase
Agreement, thus taking into account any claims under the U.S. Purchase
Agreement, it being understood that claims in respect of any of the matters
listed in Article IX and Sections 10.2(c) through 10.2(g) of the U.S. Purchase
Agreement shall not be aggregated with other claims against the Seller for the
purposes of Clause 11.2.4 (Maximum Liability).

 

11.2 Limitation of Seller’s Liability

 

11.2.1 Time Limitations

The Seller shall not be liable under this Clause 11 in respect of any claim
unless a notice of the claim is given by the Purchaser to the Seller in
accordance with Clause 11.3.1:

 

  (a.) in the case of any claim with respect to Taxes, before the date that is
sixty days after December 31, 2011.

 

- 28 -



--------------------------------------------------------------------------------

  (b.) in the case of any claim with respect to ownership title to the Shares,
before the date on which such claim is barred by all applicable statutes of
limitation;

 

  (c.) in the case of any claim with respect to environmental representations,
within 5 years following the Closing Date; and

 

  (d.) in the case of any other claim, within 18 months following the Closing
Date.

 

11.2.2 Minimum Claims

 

  (a.) The Seller shall not be liable under this Clause 11 in respect of any
claim arising from any single circumstance where the amount of the claim does
not exceed 0.5% of the Aggregate Purchase Price.

 

  (b.) Where the amount of the claim referred to in paragraph (a.) exceeds EUR
0.5% of the Aggregate Purchase Price, the total amount of the claim shall be
recoverable from the Seller and not only the amount of the excess.

 

11.2.3 Aggregate Minimum Claims

 

  (a.) The Seller shall not be liable under this Clause 11 in respect of any
claim unless the aggregate amount of all claims for which the Seller would
otherwise be liable (disregarding the provisions of this Clause 11.2.3) exceeds
1% of the Aggregate Purchase Price.

 

  (b.) Where the aggregate amount recoverable in respect of all claims referred
to in paragraph (a.) exceeds 1% of the Aggregate Purchase Price, only the amount
of the excess shall be recoverable from the Seller.

 

11.2.4 Maximum Liability

The aggregate liability of the Seller under this Clause 11 shall not exceed 15%
of the Aggregate Purchase Price.

 

11.2.5 Claims not subject to the above limitations on amount and time

 

  (a.) Notwithstanding any other provision in this Agreement, Clauses 11.2.1 to
and including 11.2.4 shall not apply to any claim made in respect of:

 

  (i) the matters set out in Clause 11.1.2 (Special Indemnification
Obligations); or

 

  (ii) Seller’s liability for breach of its obligations under this Agreement as
set out in Clause 11.1.1(b) of this Agreement,

it being however understood that:

 

  •   regarding limitation on time:

 

  •   the Seller shall not be liable in respect of any such claim unless a
notice of the claim is given by the Purchaser to the Seller in accordance with
Clause 11.3.1 before the date on which such claim is barred by all applicable
statutes of limitation, unless such period of time is shorter than the period
during which the claim would be able to be brought under Clause 11.2.1, in which
case Clause 11.2.1 will nevertheless apply; and

 

  •   by derogation to the above, Clause 11.2.1(a) shall in any case apply to
claims made in respect of the matters set out in Clause 11.1.2 (Special
Indemnification Obligations) with respect to Taxes.

 

- 29 -



--------------------------------------------------------------------------------

  •   regarding limitation on amount:

the aggregate liability of the Seller under this Agreement and the U.S. Purchase
Agreement shall not exceed the Aggregate Purchase Price.

 

  (b.) Furthermore, claims in respect of any of the matters listed in
paragraph (a) shall not be aggregated with other claims against the Seller for
the purposes of Clauses 11.2.2 to and including 11.2.4 (Minimum and Maximum
Liability).

 

11.2.6 Provisions in the Accounts

The Seller shall not be liable under this Clause 11 in respect of any claim to
the extent that the matter giving rise to the claim is recorded (i) as a Current
Liability in connection with the final determination of the Final Working
Capital or (ii) as a liability in the CLD Pro Forma Annual Accounts 2005 or the
CLD Company Annual Accounts 2005.

 

11.2.7 Tax Savings arising from the Losses

Any amount for which the Seller would otherwise have been liable under this
Clause 11 in respect of any Losses suffered by the Purchaser or a CLD Company
shall be reduced by the amount (if any) by which any Taxes for which the CLD
Company would otherwise have been liable is actually and finally reduced or
extinguished as a result of the matter giving rise to such Losses provided that
such effective Tax savings are made in respect of the taxable period in which
such matter was taken into account in the CLD Company’s tax return.

If the amount of the Tax savings is determined in accordance with this
Clause 11.2.7 after payment by the Seller of any amount in discharge of a claim,
the Purchaser shall pay, or shall procure that the relevant CLD Company pays, to
the Seller an amount equal to the difference between:

 

  (i) the amount paid by the Seller in discharge of the claim; and

 

  (ii) the amount that the Purchaser or the relevant CLD Company would have
received if such Tax savings had been taken into account in determining the
amount due by the Seller in accordance with this Clause 11.2.7.

 

11.2.8 Insurance Proceeds and Other Recoveries from Third Parties

 

  (a.) Any amount for which the Seller would otherwise have been liable under
this Clause 11 in respect of any Losses suffered by the Purchaser or the CLD
Companies shall be reduced by the net amount of any indemnification or other
recovery actually received by the CLD Company concerned from any third party
(including insurance proceeds) in respect of such Losses.

 

  (b.) The net amount of such indemnification or other recovery shall be equal
to the amount received by the CLD Company, less any reasonable costs and
expenses incurred by the CLD Company in respect of such indemnification or other
recovery.

 

  (c.) If the Seller pays an amount in discharge of any claim and the Purchaser
or the relevant CLD Company subsequently recovers from any insurance company or
any other third party a sum relating to the subject matter of such claim, the
Purchaser shall pay, or shall procure that the relevant CLD Company pays, to the
Seller an amount equal to the difference between:

 

  (i) the amount paid by the Seller in discharge of the claim; and

 

  (ii) the amount that the Purchaser or the relevant CLD Company would have
received if the amount of such recovery had been taken into account in
determining the amount due by the Seller in accordance with this Clause 11.2.8.

 

- 30 -



--------------------------------------------------------------------------------

For the avoidance of doubt, the Purchaser or the relevant CLD Company shall not
be required to seek recovery under its insurance policies prior to making a
claim against the Seller.

 

11.2.9 Mitigation of Losses

The Purchaser shall use its best efforts to limit the extent of any Losses which
might give rise to a claim against the Seller under this Agreement.

 

11.2.10 Fraud and Intentional Misconduct

None of the limitations contained in this Clause 11.2 shall apply to any claim
which arises or is increased, or to the extent to which it arises or is
increased, as a consequence of fraud or intentional misconduct (“dol” /
“bedrog”) by the Seller (or by a CLD Company on or before the Closing Date).

 

11.2.11 Excess Provisions and Overstatements of Liabilities

If and to the extent that the amount of any provision made in the CLD Pro Forma
Annual Accounts 2005 in respect of (i) slow moving and obsolescence reserve (one
line), (ii) warranties, (iii) bad debts (specific and general), (iv) provision
for defined benefit plans and other similar pension obligations and (v) workers
compensation is found to be in excess of, or unnecessary in respect of, the
matter for which such provision was made; the amount of such excess or
unnecessary provision shall be credited against any amount due by the Seller
under this Clause 11 for matters of the type for which such provision was made.

 

11.2.12 Other limitations

The Seller shall not be liable under this Clause 11:

 

  (a) if and to the extent the matter giving rise to a claim arises as a result
of a request or with the consent of the Purchaser;

 

  (b) if and to the extent a claim would not have arisen but for a change in
legislation or regulation after the Closing Date;

 

  (c) if and to the extent that a claim arises as a result of any non-mandatory
change by the Purchaser after the Closing Date in the accounting or valuation
principles applied by (any of) the CLD Companies; or

 

  (d) in respect of any liability which is contingent unless and until such
contingent liability has become an actual liability and is due and payable,
provided, however, that this Clause (d) shall not have the effect of preventing
the Purchaser from validly making a claim in respect of a contingent liability
within the applicable time limit, even though it has not become an actual
liability.

 

11.3 Claims by the Purchaser

 

11.3.1 Notification of the Claim

 

  (a.) If the Purchaser becomes aware of any action, fact or event that may give
rise to a claim against the Seller under this Clause 11, the Purchaser shall
give a notice to the Seller within thirty (30) days after becoming aware of such
event and within the time limits provided in Clause 11.2.1 or 11.2.5 (as
applicable).

 

  (b.) Such notice shall set out the legal and factual basis of the claim,
including such details as are available of the specific actions, facts or events
in respect of which the claim is made, together with a first estimate of the
amount of Losses which are the subject of the claim. A copy of the material
documents establishing the basis of the claim, to the extent available, shall be
enclosed in the notice.

 

  (c.) Failure of the Purchaser to notify a claim to the Seller in the manner
provided above shall not relieve the Seller of any liability it may have in
respect of such a claim except to the extent it has suffered a prejudice as a
consequence of such failure.

 

- 31 -



--------------------------------------------------------------------------------

11.3.2 Acceptance of the Claim by the Seller

The Seller shall be deemed to accept any claim made by the Purchaser in
accordance with Clause 11.3.1 and shall be liable to indemnify the Beneficiary
for the amount of Losses requested in such a claim (subject to the limitations
set out in Clause 11.2) unless the Seller has given the Purchaser a notice
objecting to the claim within thirty (30) days following notification of such
claim.

 

11.3.3 Disagreement on the Claim

If the Seller and the Purchaser are unable to reach an agreement on the amount
of the Losses to be indemnified by the Seller within fifteen (15) days following
notification of the Seller’s objections, the matter shall be decided in
accordance with Clause 14.10 (Arbitration).

 

11.3.4 Investigation by the Seller

In connection with any claim made by the Purchaser, the Purchaser shall, and
shall cause the CLD Companies to:

 

  (a.) allow the Seller and its advisors to investigate the actions, facts or
events alleged to give rise to such claim and whether and to what extent any
amount is payable in respect of such claim, provided that no such investigation
shall interfere with the CLD’s business; and

 

  (b.) give, subject to them being paid all reasonable costs and expenses, all
such information and assistance to the Seller and its advisors, including
(a) access to the CLD Companies’ premises and personnel, upon reasonable advance
notice and during normal business hours, and (b) the right to examine and copy
all such contracts, books and records, and other documents and data as the
Seller and its advisors may reasonably request, subject to the Seller agreeing
in such form as the Purchaser may reasonably require to keep all such
information confidential and to use it only for the purpose of investigating and
defending the claim in question.

 

11.3.5 Payment by the Seller

 

  (a.) If the Seller has accepted or is deemed to have accepted the amount of
the Losses claimed by the Purchaser pursuant to Clause 11.3.2, or if the Seller
and the Purchaser have agreed another amount, the Seller shall pay such amount
to the Beneficiary within fifteen (15) days of such acceptance or agreement.

 

  (b.) If the matter giving rise to a claim has been decided by arbitration, the
Seller shall pay any amount due to the Beneficiary including any interest within
fifteen days of the final decision ordering the Seller to make such payment (or
on any other date as may be decided by the arbitration panel, whichever is the
earlier).

 

  (c.) Payment shall be made in accordance with the instructions as shall be
notified to the Seller by the Purchaser.

 

11.4 Third Party Claims

 

11.4.1 If the claim notified by the Purchaser to the Seller in accordance with
Clause 11.3.1 arises as a result of or in connection with a claim by or a
liability to a third party (a “Third Party Claim”) then the following shall
apply:

 

  (a.) The Purchaser shall, or shall cause the relevant CLD Company to, provide
the Seller with copies of all documents and correspondence from that third
party, and all other correspondence and documents relating to the Third Party
Claim as the Seller may reasonably request, within fifteen (15) days

 

- 32 -



--------------------------------------------------------------------------------

following receipt of such documents and correspondence by the Purchaser or the
relevant CLD Company, subject to the Seller agreeing to keep all such
information and documents confidential and to use them only for the purpose of
dealing with the Third Party Claim.

 

  (b.) The Seller shall promptly and not later than one month thereafter notify
to the Purchaser:

 

  (i) whether it disputes the Purchaser’s or the relevant CLD Company’s right to
indemnification with respect to such Third Party Claim; and

 

  (ii) if it does not dispute such right of indemnification, whether or not it
desires to defend the Purchaser or the relevant CLD Company against such Third
Party Claim.

Notwithstanding the above notice periods, the Purchaser is allowed to take any
reasonable provisional measures, subject to informing the Seller promptly
thereof.

 

  (c.) If, within the one month provided for under paragraph (b) above, the
Seller notifies the Purchaser that it does not dispute the Purchaser’s or the
relevant CLD Company’s right of indemnification and desires to defend the
Purchaser or the relevant CLD Company against such Third Party Claim, the Seller
shall have the right to assume and control the defense of such Third Party Claim
by appropriate proceedings with counsel reasonably acceptable to the Purchaser,
at the Seller’ sole cost and expense.

The Purchaser shall make or cause the relevant CLD Company to make available to
the Seller and its representatives all books and records relating to such Third
Party Claim and shall render to the Seller such assistance and access to the
Company, as provided in Clause 11.3.4.

The Purchaser and the relevant CLD Company may participate in, but not control,
any such defense or settlement at its sole cost and expense: the Seller shall
consult with the Purchaser and the relevant CLD Company in relation to the
conduct of any proceedings arising out of the Third Party Claim, and ensure that
the Purchaser’s or the relevant CLD Company remarks shall be taken into account
in so far as such remarks are reasonable, provided that all decisions in
relation to such proceedings shall be made by the Seller always taking into
account the relevant CLD Company’s corporate interest.

 

  (d.) If the Seller:

 

  (i) disputes the Purchaser’s or the relevant CLD Company’s right to
indemnification with respect to a Third Party Claim; or

 

  (ii) does not dispute such right to indemnification but prefers not to assume
the defense of such Third Party Claim; or

 

  (iii) does not dispute such right to indemnification and, notwithstanding
having indicated that it desires to defend the Purchaser or the relevant CLD
Company against such Third Party Claim, fails to timely assume and prosecute the
defense of such Third Party Claim; or

 

  (iv) does not react in due time to the Purchaser’s notification in accordance
with under Clause (b) above,

then the Purchaser or the relevant CLD Company shall assume and control the
defense of such Third Party Claim at their or its costs and expenses (without
prejudice to its or their rights under this Clause 11).

In that case, the Seller may participate in, but not control, any such defense
or settlement at its sole cost and expense: the Purchaser shall, and shall cause
the CLD Companies to, consult with the Seller in relation to the conduct of any
proceedings arising out of the Third Party Claim, and ensure that Seller’s
remarks shall be taken into account in so far as such remarks are reasonable and
made in the Purchaser’s or the relevant CLD Company’s corporate interest,
provided that all decisions in relation to such proceedings shall be made by the
Purchaser or the CLD Company concerned.

 

- 33 -



--------------------------------------------------------------------------------

11.4.2 The Party responsible for the defense of any Third Party Claim in
accordance with Clause 11.4.1 (the “Responsible Party”) shall, to the extent
reasonably requested by the other party, keep informed on the status of any
Third Party Claim for which such party is not the Responsible Party, including,
without limitation, all proposed settlement negotiations.

 

11.4.3 Neither Party shall enter into any settlement of any Third Party Claim
without the written prior consent of the other party, which consent shall not be
unreasonably withheld or delayed (a) without a valid reason (especially in so
far as disputes with clients are concerned) or (b) if such admission of
liability or settlement is in the corporate interest (“intérêt social” /
“vennootschapsbelang”) of the CLD Company concerned.

The Responsible Party shall promptly notify the other party of each settlement
offer (including whether the Responsible Party is willing or not to accept the
proposed settlement offer) with respect to a Third Party Claim. Such other party
agrees to notify the Responsible Party in due course whether or not such party
is willing to accept the proposed settlement offer.

If the Purchaser or the relevant CLD Company does not consent to any settlement
offer of a Third Party Claim (whether or not it is the Responsible Party), the
Purchaser or such CLD Company may continue to contest or defend such Third Party
Claim and, in such event, the maximum liability of the Seller with respect to
such Third Party Claim shall not exceed the full amount of such settlement offer
(without prejudice to the limitations set out in Clause 11.2).

If the Seller does not consent to any settlement offer of a Third Party Claim
(whether or not it is the Responsible Party with respect to such Third Party
Claim), the Seller may continue to contest or defend such Third Party Claim and,
in such event, the Seller shall be liable for the full amount of the Loss
sustained by the Purchaser or the relevant CLD Company as a result of such Third
Party Claim, subject to the limitations set out in Clause 11.2.

 

12 OBLIGATIONS OF THE PARTIES EXTENDING AFTER THE CLOSING DATE

 

12.1 Further Assurances

The Parties agree and undertake to furnish to each other such further
information, to execute such other documents, and to do such other things
(before or after the Closing Date), as the other Party may reasonably request
for the purposes of fulfilling its obligations and undertakings under this
Agreement.

The Seller furthermore undertakes to co-operate with the Purchaser as reasonably
requested in connection with any Tax filings, Tax audits and other legitimate
matters related to Tax after the Closing Date.

 

12.2 Confidentiality relating to this Agreement and announcements

 

12.2.1 Each Party is prohibited from disclosing all or any part of this
Agreement or even its existence at any time, and no announcement in connection
with the existence or the subject matter of this Agreement (including any
announcement to the CLD Companies’ employees, customers or suppliers) shall be
made, without the express prior written consent of all Parties (which consent
shall not be unreasonably withheld or delayed), except:

 

  (a.) to the extent that disclosure shall be required by law (including,
without limitation, applicable stock exchange regulations), in which case the
Parties will consult with each other prior to any communication;

 

  (b.) in the event that either Party seeks indemnification or any other remedy
from the other Party under this Agreement in any arbitration proceedings,
insofar as the use of such information is strictly necessary for the
proceedings; or

 

- 34 -



--------------------------------------------------------------------------------

  (c.) to the extent strictly necessary in order to allow either Party to comply
with any legal requirement to make any announcement or to provide information to
any public authority, provided, however, that such Party shall consult with the
other Parties insofar as is reasonably practicable before complying with such an
obligation.

 

12.2.2 Clause 12.2.1 shall be without prejudice to the right of the Parties to
proceed to (i) disclosures and communication of information and documents to
their financial partners, experts and advisors involved in the Transaction,
subject to the latter being held to confidentiality undertaking that permits
compliance with the terms of Clause 12.2.1.

 

12.2.3 Without prejudice to Clauses 12.2.1 and 12.2.2 above, the Parties shall,
in view of the specific regulations applicable to the Seller on account of its
listing on the Euronext stock exchange and to the Purchaser on account of its
status as an issuer of debt securities issued pursuant to the Securities
Exchange Act of 1933, simultaneously (to the extent possible) announce to the
market, the Belgian Banking and Finance Commission and the U.S. Securities and
Exchange Commission, by way of press releases in the form as attached hereto in
Schedule 12.2.3(a) and (b): (i) the signing of this Agreement to the extent
required by law, and (ii) as soon as practical after the Closing Date and to the
extent required by law, the Closing of the Transaction.

 

12.2.4 To the extent and for the period of time required by applicable Belgian
insider trading regulations, the Parties shall, and shall cause their Affiliated
Companies and their directors, officers, managers, representatives and advisors,
to observe all and any requirements under such regulations, including, without
limitation, abstaining from dealing in the shares of the Seller.

 

12.2.5 The Parties shall consult with each other concerning the means by which
the CLD Companies’ employees, customers, and suppliers and others having
dealings with the CLD Companies shall be informed of this Agreement, and the
Purchaser shall have the right to be present when any such communication is
made.

 

12.2.6 The Parties shall take all necessary actions to ensure that no accidental
or unauthorized disclosure of confidential information occurs.

 

12.2.7 If the Closing does not take place, the Purchaser shall, upon Seller’s
request, return to the Seller or destroy all written information in accordance
with the confidentiality agreement entered into by them on August 11, 2005,
which is incorporated by reference into this Agreement for purposes of this
Clause 12.2.7.

 

12.3 Confidentiality relating to the business and affairs of the Parties and the
CLD

 

12.3.1 The Seller agrees and undertakes, and shall cause its Affiliated
Companies, to keep in confidence any information relating to the business and
affairs of the CLD and the CLD Companies (including any and all trade secrets,
technical information on the CLD products, customer lists, price lists,
financial projections and budgets, employees’ salaries and other information
concerning the personnel) and not to disclose such information to any third
party at any time, before or after the Closing Date, unless and to the extent
that such information is or becomes generally known to and available for use by
the public other than as a result of the Seller’s fault or the fault of any
other person bound by a duty of confidentiality to the Seller.

 

12.3.2 The Seller agrees and undertakes, and shall cause its Affiliated
Companies, to keep in confidence any information relating to the business and
affairs of the Purchaser and not to disclose such information to any third party
at any time, before or after the Closing Date, unless and to the extent that
such information is or becomes generally known to and available for use by the
public other than as a result of the Seller’s fault or the fault of any other
person bound by a duty of confidentiality to the Seller.

 

12.3.3 The Purchaser agrees and undertakes, and shall cause its Affiliated
Companies, to keep in confidence any information relating to the business and
affairs of the Seller and not to disclose such information to any third party at
any time, before or after the Closing Date, unless and to the extent that such
information is or becomes generally known to and available for use by the public
other than as a result of the Purchaser’s fault

 

- 35 -



--------------------------------------------------------------------------------

or the fault of any other person bound by a duty of confidentiality to the
Purchaser provided that from and after the Closing Date the Purchaser shall be
under no confidentiality obligation to the Seller or its Affiliated Companies
(not being a CLD Company) with respect to the CLD Companies.

 

12.4 Non-competition and non-solicitation obligations in case Closing occurs

 

12.4.1 Provided that Closing takes place as envisaged by this Agreement, the
Seller hereby agrees and undertakes not to do any of the things set out in
Clause 12.4.2 paragraph (a) for a period of three years as from the Closing Date
(the “Non-Compete Period”) and not to do any of the things set out in
Clause 12.4.2 paragraphs (b) to and including (f) for a period of two years as
from the Closing Date (the “Non-Solicitation Period”), except with (i) the
Purchaser’s prior written consent, (ii) as explicitly contemplated by the Ipso
Spain Distribution Agreement as referred to in Clause 6.2.1 or (iii) in
connection with the heavy-duty activities conducted by Jensen Projects, as such
activities are conducted on the date hereof, regardless of whether the Seller is
acting:

 

  (a.) for itself or on behalf of any individual, company or other legal entity;

 

  (b.) alone or in conjunction with any other person;

 

  (c.) in its own capacity or as a director, manager, partner or shareholder of
any company or other legal entity, or as an employee, consultant or agent of any
individual, company or other legal entity;

 

  (d.) directly or indirectly through agents, intermediaries, Affiliated
Companies or any other individual, company, legal entity or other vehicle
(including any joint venture); or

 

  (e.) in any other capacity and in any other manner whatsoever.

 

12.4.2 Pursuant to Clause 12.4.1 the Seller shall refrain from:

 

  (a.) participating in any business involved in the sale or production of any
products or replacement parts being sold, promoted, advertised, marketed,
distributed (directly or indirectly) (i) into any washing equipment of less than
125 kg capacity and any drying equipment of less than 200 lb capacity within the
stand-alone commercial laundry, dry cleaning, laundromats, and multi-housing
market segments; as well as (ii) into on-premise laundry installations which do
not have washing equipment of at least 100 kg through put, per hour, capability
installed in the laundry facility (the “Protected Business”);

 

  (b.) inducing or attempting to induce any person who is or at any time was a
customer, supplier or other business relation of the CLD Companies to cease
doing business with the CLD Companies, to materially reduce its business with
the CLD Companies or to do business with the CLD Companies on less favorable
terms, or in any way interfering with the relationship between the CLD Companies
and any of its customers, suppliers or other business relations, insofar as the
CLD Companies’ operations in the Protected Business are concerned;

 

  (c.) inducing or attempting to induce any prospective customer of the CLD not
to do business with the CLD Companies, insofar as the CLD Companies’ operations
in the Protected Business are concerned;

 

  (d.) inducing or attempting to induce any employee of the CLD Companies to
leave his employ with the CLD Companies, regardless of whether such employee
would commit a breach of contract by leaving his employ, or in any way
interfering with the relationship between the CLD Companies and any of its
employees;

 

  (e.) employing (or otherwise engaging as an independent contractor or in any
other capacity) any employee of the CLD Companies or any person who was an
employee of the CLD Companies at any time during the Non-Solicitation Period;

 

  (f.) inducing or attempting to induce any director of the CLD Companies or any
person having a consultancy or similar agreement with the CLD Companies to leave
his position with the CLD

 

- 36 -



--------------------------------------------------------------------------------

Companies or to terminate his agreement with the CLD Companies, or in any way
interfering with the relationship between the CLD Companies and any of its
directors or any of the persons referred to in this paragraph.

 

12.4.3 The non-compete and non-solicitation obligations set out in this
Clause 12.4 are geographically limited to Belgium, the United States of America
and the countries or areas in which the Seller currently operates or sells
products (as listed in Schedule 12.4.3).

 

12.4.4 The Seller acknowledges that the provisions of this Clause 12.4 are
reasonable and necessary to protect the legitimate interests of the Purchaser.
However, if any of the provisions of this Clause 12.4 should ever be held to
exceed the limitations in duration, geographical area or scope, or other
limitations imposed by applicable law, they shall not be nullified but the
Parties shall be deemed to have agreed to such provisions that conform with the
maximum permitted by applicable law, and any provision of this Clause 12.4
exceeding such limitations shall be automatically reformed accordingly.

 

12.5 Non-competition and non-solicitation obligations in case Closing does not
occur

 

12.5.1 The Parties agree that, in case this Agreement would be terminated on or
before the Closing Date or in case the Closing of the Transaction would for
whatever reason not take place as envisaged by this Agreement, during a period
of 2 years as from (i) the date on which the Agreement is terminated (in case of
termination) or (ii) the date of this Agreement (in case Closing otherwise does
not occur), they shall not, and shall cause their Affiliated Companies not to,
directly or indirectly, except with the other Party’s prior written consent:

 

  (a.) solicit or endeavour to entice away from or discourage from being
employed by the other Party or any of the Affiliated Companies of the other
Party, any person who is or shall be a director, officer, manager or employee
thereof, whether or not such person would commit a breach of contract by reason
of leaving services; and/or

 

  (b.) use the services of any director, officer or manager of the other Party
or any of the Affiliated Companies of the other Party, be it as an employee,
consultant, director or otherwise.

 

12.5.2 The Purchaser agrees that, in case this Agreement would be terminated on
or before the Closing Date or in case the Closing of the Transaction would for
whatever reason not take place as envisaged by this Agreement, during a period
of 3 years as from (i) the date on which the Agreement is terminated (in case of
termination) or (ii) the date of this Agreement (in case Closing otherwise does
not occur), it shall not, except with the Seller’s prior written consent or if
and to the extent such information is or becomes generally known to and
available for use by the public other than as a result of the Purchaser’s fault
or the fault of any other person bound by a duty of confidentiality to the
Purchaser, use any information relating to the Seller or the CLD Companies that
is disclosed to it by the Seller or the CLD Companies during the First Phase Due
Diligence, the Second Phase Due Diligence or otherwise within the framework of
the Transaction, such as in the course of the negotiations with respect to this
Agreement or the process leading up to the envisaged Closing of the Transaction,
for purposes of competing with the Seller or the CLD Companies, regardless of
whether the Purchaser is acting:

 

  (a.) for itself or on behalf of any individual, company or other legal entity;

 

  (b.) alone or in conjunction with any other person;

 

  (c.) in its own capacity or as a director, manager, partner or shareholder of
any company or other legal entity, or as an employee, consultant or agent of any
individual, company or other legal entity;

 

  (d.) directly or indirectly through agents, intermediaries, Affiliated
Companies or any other individual, company, legal entity or other vehicle
(including any joint venture); or

 

  (e.) in any other capacity whatsoever.

 

- 37 -



--------------------------------------------------------------------------------

The obligations set out in this Clause 12.5.2 are geographically limited in the
same manner as those set out in Clause 12.4.

 

12.5.3 The Parties acknowledge that the provisions of this Clause 12.5 are
reasonable and necessary to protect legitimate interests of the Parties
protected thereby. However, if any of the provisions of this Clause 12.5 should
ever be held to exceed the limitations in duration, geographical area or scope,
or other limitations imposed by applicable law, they shall not be nullified but
the Parties shall be deemed to have agreed to such provisions that conform with
the maximum permitted by applicable law, and any provision of this Clause 12.5
exceeding such limitations shall be automatically reformed accordingly.

 

12.6 Continuation of commercial relationships

The Parties agree that, in case this Agreement would be terminated on or before
the Closing Date or in case the Closing of the Transaction would for whatever
reason not take place as envisaged by this Agreement, that:

 

  (i) they shall not proceed to a cancellation of any commercial agreements
presently existing between them which cancellation would become effective before
December 31, 2007, except in case of breach under such agreements;

 

  (ii) any commercial agreements presently existing between the Parties with a
fixed term which would expire prior to December 31, 2007, shall be renewed for a
period of time ending no earlier than December 31, 2007.

 

12.7 Release of director’s liability in case Closing occurs

 

12.7.1 Provided that Closing takes place as envisaged by this Agreement, the
Purchaser, to the fullest extent permitted by law, undertakes and shall cause
the Company (or any transferee of the relevant shares held by Purchaser in the
Company or by the Company in the Subsidiaries) to vote in favour of a resolution
releasing the resigning directors whose names are set out in Schedule 7.5(i)
from any liability arising from the performance of their duties:

(i) at the general meeting of the respective CLD Companies with respect to the
financial year ending on December 31, 2005; and

(ii) at the general meeting of the respective CLD Companies with respect to the
financial year ending on December 31, 2006, for the performance of their duties
until the Closing Date.

 

12.8 Use of the name “Ipso”

Provided that Closing takes place as contemplated by this Agreement, the Seller
shall cease, and shall cause any of its Affiliated Companies (not being a CLD
Company) to cease, to use or do business under, directly or indirectly, or
assist any third party in using or doing business under, the name or mark “IPSO”
or any derivative or combination thereof or any name or mark confusingly similar
thereto, including without limitation, the names “Ipso Spain” and “Ipso
Capital”.

 

12.9 Use of the names “LSG” and “Jensen”

 

12.9.1 Provided that Closing takes place as contemplated by this Agreement, the
Purchaser agrees and undertakes to remove, and to cause the CLD Companies to
remove, the words “LSG”, “Jensen” or any derivative or combination thereof from
any assets owned or used by the CLD Companies, any products manufactured or
distributed by the CLD Companies, any commercial or marketing documentation and
signs as early as practicable and at the latest within six months after the
Closing Date.

 

- 38 -



--------------------------------------------------------------------------------

12.9.2 Purchaser acknowledges and recognizes the use by the Seller and its
Affiliated Companies, of the word combination “Laundry Systems Group” and, in
the abbreviated format, the letter combination “LSG” and the letter and word
combination “LSG Group” in conducting its business, such as its tradename,
corporate name, logos and group name.

 

12.9.3 It is hereby expressly agreed that (A) Purchaser shall at all times
(1) refrain from registering anywhere in the world a trademark containing the
letters and/or words “LSG” or “LSG Group” (with or without dots or other signs
between the letters), and (2) directly or indirectly, in any way and for
whatever cause refrain from disputing, objecting to or undertaking any steps to
prevent the use in any manner and anywhere in the world by Seller and any of its
Affiliated Companies of the words “Laundry” and “Systems”, alone or in
combination with each other or with the words or letters “Group” and “LSG” and
(B) Seller and its Affiliated Companies shall never (Y) use or register as a
trademark the word “Alliance” or any derivative thereof alone or in combination
with “Laundry”, “Systems”, “Group” or “LSG” anywhere in the world and
(Z) directly or indirectly, in any way and for whatever cause dispute, object to
or undertake any steps to prevent the use in any manner and anywhere in the
world by Purchaser and any of its Affiliated Companies of the words “Alliance”,
“Laundry”, “Systems” or “Group” alone or in combination with each other, it
being understood that the Purchaser shall at all times refrain from using
anywhere in the world, in any way and for whatever cause the words “Laundry
Systems Group” in this order, alone or in combination with other letters or
words.

 

12.10 JM Vandoorne BVBA

Provided that Closing takes place as contemplated by this Agreement, the Seller
agrees and undertakes to reimburse the Purchaser (or, if the Purchaser so
chooses, the Company) for the Additional Payment that is due to JM Vandoorne
BVBA in connection with its consulting agreement in accordance with the
compensation scheme set forth in Clause 7.15, as follows:

 

  • The Seller shall reimburse the Purchaser an amount equal to 50% of the
Additional Payment as made by the Company to JM Vandoorne BVBA in case the
consulting agreement is not terminated within two years as from the Closing
Date, and the Additional Payment is thus due in accordance with Clause 7.15
(iv) (a) sub (i).

 

  • The Seller shall reimburse the Purchaser an amount equal to 100% of the
Additional Payment as made by the Company to JM Vandoorne BVBA in case JM
Vandoorne BVBA terminates the consulting agreement within one year as from the
Closing Date, and the Additional Payment is thus due in accordance with Clause
7.15 (iv) (a) sub (ii);

 

  • The Seller shall reimburse the Purchaser an amount equal to 50% of the
Additional Payment as made by the Company to JM Vandoorne BVBA in case JM
Vandoorne BVBA terminates the consulting agreement within the second year as
from the Closing Date, and the Additional Payment is thus due in accordance with
Clause 7.15 (iv) (a) sub (ii).

It is stipulated for the avoidance of doubt that the Seller shall not be obliged
to reimburse the Additional Payment under this Clause 12.10 in case the
consulting agreement is terminated by the Company, and the Additional Payment is
thus due in accordance with Clause 7.15(iv) (a) sub (iii).

 

13 TERMINATION

 

13.1 Termination Events

 

13.1.1 This Agreement may be terminated (“résilié” / “beëindigd”) at any time by
mutual consent of the Seller and the Purchaser.

 

- 39 -



--------------------------------------------------------------------------------

13.1.2 This Agreement may be terminated (“résilié” / “beëindigd”) by either
Party upon giving a fifteen-day advance notice to the other Party, if the
Closing has not occurred (other than through the failure of the Party seeking to
terminate this Agreement to comply fully with its obligations under this
Agreement or through a dispute being pending before the Independent Expert in
accordance with Clause 13.1.3 or 13.1.5 or before the arbitration tribunal in
accordance with Clause 9.3.2) on or before 90 days as from the signing of this
Agreement, or such other date as the Parties may agree upon.

 

13.1.3 This Agreement may be terminated (“résolu” / “ontbonden”) by the
Purchaser, at its sole discretion, on or before the Closing Date (and if on the
Closing Date, prior to the Closing taking place):

 

  (a.) If the Adjusted EBITDA over the accounting year ending on December 31,
2005 is less than EUR 7.1 million.

Any disputes with respect to the determination and calculation of the Adjusted
EBITDA and the CLD Pro Forma Annual Accounts 2005 for purposes of this Clause
13.1.3(a) shall be finally settled by the Independent Expert, appointed and
acting mutatis mutandis in accordance with Clause 3.3.6.

The Purchaser shall in any event deliver a written notice to the Seller within 7
days as from the earlier of:

 

  (i) the end of the 6th week following the date on which the Second Phase Due
Diligence will have commenced or will be deemed to have commenced in accordance
with Clause 7.1.1

 

  (ii) the end of its and its advisors’ reviews conducted under the Second Phase
Due Diligence,

specifying whether or not a termination event as set out in this Clause
13.1.3(a) has occurred, and describing in reasonable detail the basis for such
termination event (if any). The determination and calculation as set forth in
this written notice shall be final and binding on the Parties unless the Seller
shall within 7 days as from the above Purchaser’s written notice deliver to the
Purchaser written notice of objection hereto, specifying in reasonable detail
each disputed item, including the data that forms the basis thereof and the
amount in dispute. In case the Seller so delivers a notice of objection, the
dispute is referred to the Independent Expert in accordance with the foregoing.

 

  (b.) In case the disclosures made by the Seller, including, without
limitation, the disclosures set forth on Schedule 7.1.3 (with the exclusion of
any First Phase Due Diligence findings of the Purchaser as set out in Schedule
13.1.3(b)) or the Second Phase Due Diligence (pursuant to a notice delivered to
the Seller as set out in Clause 7.1.2) should reveal any:

 

  • liabilities, whether actual or contingent; or

 

  • objective facts or matters which, have or are reasonably likely to have an
impact on the continued operations of the CLD business in going concern and
rebus sic stantibus, assuming that the current operations of the CLD business
are in compliance with the situation as reflected in the Seller’s
Representations.

which :

 

  • have a one-off downward cash effect on one or more of the CLD Companies plus
the Acquired Operations which in the aggregate is in excess of the Benchmark
Amount (calculated without regard to the Tax implications); or

 

  • if of a recurring nature, have a net present value downward effect on one or
more of the CLD Companies plus the Acquired Operations which in the aggregate is
in excess of the Benchmark Amount (calculated without regard to the Tax
implications),

 

- 40 -



--------------------------------------------------------------------------------

it being understood that, for purposes of this Clause 13.1.3(b):

 

  • “Benchmark Amount” shall mean (I) EUR 2,000,000 plus (ii) the product of
(A) the excess of Adjusted EBITDA as reflected in the CLD Pro Forma Annual
Accounts 2005 over EUR 7.6 million times (B) 7.75, provided that in no event
shall the Benchmark Amount exceed EUR 4.75 million;

 

  • any “one-off downward cash effect” shall be offset by any one time upward
cash effect also discovered by the Purchaser in the course of its Second Phase
Due Diligence; and

 

  • a “one-off downward cash effect” shall exclude asset valuations that do not
impact cash liabilities, cash or EBITDA.

For purposes of this Clause 13.1.3(b), the liabilities, facts and matter
referred to above will not be taken into account in case they result from:
(A) commercial agreements existing at the date hereof between the Parties or
between the Seller’s Affiliates on the one hand and the Purchaser’s Affiliates
on the other, or (B) a discontinuation by the U.K. distributor JLA, of its
commercial relationship with the Company, in which respect the Purchaser
acknowledges that it is aware of the fact that JLA has expressed reservations
with respect to its willingness to continue said commercial relationship in view
of the prospective acquisition of the CLD Companies by the Purchaser, as
contemplated by this Agreement).

Any disputes with respect to the determination and calculation of the above
liabilities (including, without limitation, the determination and calculation of
Adjusted EBITDA and CLD Pro Forma Annual Accounts 2005), objective facts or
matters shall be finally settled by the Independent Expert, appointed and acting
mutatis mutandis in accordance with Clause 3.3.6.

The Purchaser shall in any event deliver a written notice to the Seller within 7
days as from the earlier of:

 

  1. the end of the 6th week following the date on which the Second Phase Due
Diligence will have commenced or will be deemed to have commenced in accordance
with Clause 7.1.1; and

 

  2. the end of its and its advisors’ reviews conducted under the Second Phase
Due Diligence,

specifying whether or not, on the basis of information known to it at such time,
a termination event as set out in this Clause 13.1.3(b) has occurred, and
describing in reasonable detail the basis for such termination event (if any).
The determination and calculation as set forth in this written notice shall be
final and binding on the Parties unless the Seller shall within 7 days deliver
to the Purchaser written notice of objection hereto, specifying in reasonable
detail each disputed item, including the data that forms the basis thereof and
the amount in dispute. In case the Seller so delivers a notice of objection, the
dispute is referred to the Independent Expert in accordance with the foregoing.

 

13.1.4 This Agreement may be terminated (“résolu” / “ontbonden”) by a
fifteen-day advance notice given on or before the Closing Date (and if on the
Closing Date, prior to the Closing taking place) by either Party if a material
breach of any provision of this Agreement has been committed by the other Party.
If an advance notice has been given, this Agreement shall terminate on the
earlier of the expiration date of the notice period or the Closing Date, unless
the breach has been cured to the reasonable satisfaction of the terminating
Party.

 

13.1.5 This Agreement may be terminated (“résolu” / “ontbonden”) by the
Purchaser upon giving a fifteen-day advance notice to the Seller if any Material
Adverse Change shall occur on or before the Closing Date (and if on the Closing
Date, prior to the Closing taking place). Any disputes with respect to the
occurrence of a Material Adverse Change shall be finally settled by the
Independent Expert, appointed and acting mutatis mutandis in accordance with
Clause 3.3.6.

If an advance notice has been given and has not been disputed by the Seller,
this Agreement shall terminate on the earlier of the expiration date of such
fifteen-day day advance notice period or the Closing Date.

 

- 41 -



--------------------------------------------------------------------------------

The Purchaser shall in any event deliver a written notice to the Seller within 7
days as from the earlier of:

 

  a. the end of the 6th week following the date on which the Second Phase Due
Diligence will have commenced or will be deemed to have commenced in accordance
with Clause 7.1.1; and

 

  b. the end of its and its advisors’ reviews conducted under the Second Phase
Due Diligence,

specifying whether or not a termination event as set out in this Clause 13.1.5
has occurred, and describing in reasonable detail the basis for such termination
event (if any). The determination and calculation as set forth in this written
notice shall be final and binding on the Parties unless the Seller shall within
7 days as from the above Purchaser’s written notice deliver to the Purchaser
written notice of objection hereto, specifying in reasonable detail each
disputed item, including the data that forms the basis thereof and the amount in
dispute. In case the Seller so delivers a notice of objection, the dispute is
referred to the Independent Expert in accordance with the foregoing.

 

13.1.6 This Agreement may be terminated by Purchaser in accordance with Clause
9.3.

 

13.2 Effect of Termination

If this Agreement is terminated pursuant to Clause 13.1, this Agreement shall
become void and of no effect without liability of any Party (or any of its
directors, officers, employees, stockholders, Affiliates, agents,
representatives or advisors) to the other Party hereto, provided that, if such
termination shall result from the wilful (a) failure of either Party to fulfil a
condition to the obligations of the other Party or (b) failure of either Party
to fulfil an obligation hereof, such Party shall be fully liable for any and all
liabilities and damages incurred or suffered by the other Party as a result of
such failure. The provisions of this Clause 13.2 and of Clause 12.2
(Confidentiality relating to this Agreement and announcements), 12.3
(Confidentiality relating to the business and affairs of the Parties and the
CLD), 12.5 (Non-competition and non-solicitation obligations in case Closing
does not occur), 12.6 (Continuation of commercial relationships), 14.2
(Amendments and waivers), 14.3 (Notices), 14.6 (Costs), 14.7 (Severability),
14.9 (Governing law) and 14.10 (Arbitration) shall survive any termination
hereof.

 

14 MISCELLANEOUS

 

14.1 No Exclusive Remedy

The Parties’ rights and remedies under Clause 10 (Indemnification by the
Purchaser), Clause 11 (Indemnification by the Seller) and Clause 13
(Termination) shall not exclude or limit any other rights or remedies that may
be available to them under Belgian law, such as (without limitation) the right
to apply to a court of competent authority in any jurisdiction for relief by way
of injunction or restraining order or the right to seek specific performance of
this Agreement, it being however understood that, except in case of fraud or
intentional misconduct (“bedrog / dol”), each of the Parties hereby to the
fullest extent permitted by law waives:

 

  (i) the right to seek the termination of this Agreement (at any time,
including after the Closing Date) otherwise than pursuant to and in accordance
with Clause 13 of this Agreement, be it pursuant to the theory of “wilsgebreken
/ vices de consentement”, article 1641 et seq. of the Belgian Civil Code,
Article 1184 of the Belgian Civil Code or otherwise; and

 

  (ii) the right to seek damages otherwise than pursuant to and in accordance
with Clause 10, 11 or 13.2 of this Agreement (as applicable), be it pursuant to
pre-contractual or extra-contractual liability, article 1641 et seq. of the
Belgian Civil Code, Article 1184 of the Belgian Civil Code or otherwise.

 

- 42 -



--------------------------------------------------------------------------------

14.2 Amendments and Waivers

 

14.2.1 No amendment of this Agreement shall be effective unless in writing and
signed by duly authorized representatives of all Parties.

 

14.2.2 No failure or delay of a Party to exercise any right or remedy under this
Agreement shall be considered a waiver of:

 

  (i) such right or remedy; or

 

  (ii) any other right and remedy under this Agreement,

except in case the period of time provided for the exercise of such right or
remedy has lapsed.

In particular, but without prejudice to the generality of the foregoing, no
failure by the Purchaser to exercise its right to terminate this Agreement under
Clause 13 for breach of Seller’s Representations or other obligations shall
constitute a waiver of any other rights and remedies of the Purchaser arising
out of such a breach.

 

14.2.3 Except as provided otherwise herein, no waiver shall be effective unless
given in writing and signed by a duly authorized representative of the Party
giving the waiver.

 

14.3 Notices

 

14.3.1 Any notice in connection with this Agreement must be in writing in
English and shall be validly given with respect to each Party if:

 

  (a.) delivered by hand (with written confirmation of receipt) to the persons
listed hereinafter;

 

  (b.) sent by fax (with confirmation received by registered mail or an
internationally recognized overnight delivery service within three Business
Days) to the fax numbers and addresses set out hereinafter; or

 

  (c.) sent by registered mail or an internationally recognized overnight
delivery service to the addresses set out hereinafter;

or to such other addressee, fax number or address as a Party may notify to the
other Parties in accordance with this Clause 14.3.

 

If to Seller:      Name:    Laundry Systems Group NV      Address:    ‘t Hofveld
6F2, B-1702 Groot-Bijgaarden, Belgium      Attention:    Erik Vanderhaegen     
Facsimile    +32 2 482 33 90 With a copy to:              Name:    Stibbe     
Address:    Rue Henri Wafelaertsstraat 47-51, B- 1060 Brussels, Belgium     
Attention:    Jan Peeters      Facsimile    +32 2 533 52 12

 

- 43 -



--------------------------------------------------------------------------------

If to Purchaser:      Name:    Alliance Laundry Systems LLC      Address:   
P.O. Box 990, Ripon, Wisconsin 54971      Attention:    Scott L. Spiller     
Facsimile    +1 920 748-4334 with a copy to:              Name:    Debevoise &
Plimpton LLP      Address:    919 Third Avenue, New York, New York 10022, United
States of America      Attention:    Margaret Andrews Davenport      Facsimile
   + 1 212 909-6836 and to:              Name:    Loyens Advocaten / Avocats
     Address:    Woluwe Atrium, Neerveldstraat 101-103 B-1200 Brussels, Belgium
     Attention:    Grégoire Jakhian      Facsimile    + 32 2 743 43 10

 

14.3.2 Any notice shall be effective upon receipt and shall be deemed to have
been received:

 

  (a.) at the time of delivery, if delivered by hand or overnight delivery
service;

 

  (b.) on the next working day in the place to which it is sent, if sent by fax
(provided, however, that if no confirmation is received within three Business
Days, the notice shall be deemed to have been received on the date such
confirmation is received);

 

  (c.) on the first working day following the date of posting if sent by
registered mail, provided both the sender and the addressee reside in Belgium;
or

 

  (d.) three Business Days (in the place to which it is sent) following the date
of posting if sent by registered mail when either the sender or the addressee
does not reside in Belgium.

 

14.4 Interest

Except as otherwise provided herein, interest shall accrue automatically
(without any formal notice to pay being required) on any overdue amount under
this Agreement at the rate of 7.00% per year from the due date up to the date of
payment.

 

- 44 -



--------------------------------------------------------------------------------

14.5 Assignment of Rights and Obligations

 

14.5.1 Except as otherwise provided herein (such as but not limited to Clause
2.1.3), neither Party may assign all or part of its rights and obligations under
this Agreement to any third party (through a sale, a capital contribution, a
donation, or any similar transaction) without the express prior written consent
of the other Party (which consent shall not be unreasonably withheld or
delayed). As long as such consent has not been obtained, the assigning Party
shall continue to be liable for all obligations that it purported to assign
(without prejudice to any other right or remedy that the other Party may have
for breach of this Clause 14.5.1).

 

14.5.2 However, notwithstanding the foregoing:

 

  (a.) any Party shall be allowed to assign all or part of its rights and
obligations under this Agreement to one or more Affiliated Companies, provided
that (i) such assignment shall be expressed to have effect only for so long as
the assignee remains an Affiliated Company of the assigning Party, (ii) the
assigning Party and such assignee shall be jointly and severally liable, and
(iii) such assignment shall not in any way operate so as to increase or reduce
the respective rights and obligations between the assigning Party or its
assignee on the one hand and the other Party on the other hand; and

 

  (b.) the Purchaser (or any designee of the Purchaser pursuant to Clause 2.1.3)
shall be allowed to assign all or part of its rights and obligations as a result
of a de iure transfer in the framework of a corporate restructuring (e.g.
merger, contribution or the sale as a whole (“universalité” / “algemeenheid”) or
of a division (“branche d’activité” / “bedrijfstak”).

 

14.5.3 Subject to the restrictions set out in this Clause 14.5, the provisions
of this Agreement shall inure to the benefit of and shall be binding upon the
Parties and their respective successors and assigns.

 

14.6 Costs

 

14.6.1 Each Party shall bear all costs and expenses incurred by it in connection
with the preparation, negotiation, execution and performance of this Agreement,
except as otherwise provided in this Agreement.

 

14.6.2 Under no circumstances shall any CLD Company bear any cost or expense
incurred by the Seller in connection with this Agreement.

 

14.7 Severability

 

14.7.1 If any provision in this Agreement shall be held to be illegal, invalid
or unenforceable, in whole or in part, under any applicable law, such provision
shall be deemed not to form part of this Agreement, and the legality, validity
or enforceability of the remainder of this Agreement shall not be affected.

 

14.7.2 If such illegal, invalid or unenforceable provision affects the entire
nature of this Agreement, each Party shall use its best efforts to immediately
negotiate in good faith a legally valid replacement provision.

 

14.8 Entire Agreement

 

14.8.1 This Agreement (along with the documents referred to therein) contains
the entire agreement between the Parties with respect to the matters to which it
refers and contains everything the Parties have negotiated and agreed upon
within the framework of this Agreement. It replaces and annuls any agreement,
communication, offer, proposal, or correspondence, oral or written, exchanged or
concluded between the Parties, relating to the same subject matter.

 

14.8.2 In the event of any conflict between this Agreement and the U.S. Purchase
Agreement or any other document executed in connection with the transactions
contemplated hereby, the terms of this Agreement shall prevail and govern the
conflicting issues, if any, it being understood that for the non-conflicting
issues the U.S. Purchase Agreement shall remain applicable (including but not
limited to Sections 12.7 and 12.8 of the U.S. Purchase Agreement).

 

- 45 -



--------------------------------------------------------------------------------

14.9 Governing Law

This Agreement shall be governed by and construed in accordance with Belgian
law.

 

14.10 Arbitration

 

14.10.1 All disputes arising out of or in connection with this Agreement that
the Parties are unable to settle amicably, shall, with the exception of disputes
which are referred to the Independent Expert (which shall be finally settled by
the Independent Expert), be finally settled under the Rules of Arbitration of
the International Chamber of Commerce.

 

14.10.2 The arbitration panel shall be composed of three arbitrators.

 

14.10.3 The arbitration shall be held in Brussels. The proceedings and award
shall be in the English language.

 

14.11 Counterparts

This Agreement may be executed in one or more counterparts, each of which when
so executed shall be deemed to be an original copy of this Agreement, and all of
which, when taken together, shall be deemed to constitute one and the same
instrument.

 

14.12 Power of Attorney to Initial the Data Room documents, Schedules and
Exhibits

The Seller hereby gives a power of attorney to each of Jan Peeters, Antoine
Greindl and Sophie Steevens to initial on their behalf each of the pages of this
Agreement, as well as the Disclosure Letter/Schedules and Exhibits to this
Agreement.

The Purchaser hereby gives a power of attorney to each of Guy Palmaers, Jeroen
Bral, Hans Dhondt and Stefaan De Boeck to initial, and sign, only in the case of
the Disclosure Letter/Schedules, on its behalf each of the pages of this
Agreement as well as the Disclosure Letter/Schedules and Exhibits to this
Agreement.

 

- 46 -



--------------------------------------------------------------------------------

Done in     , on May 23, 2006, in two originals. Each party acknowledges receipt
of its own original.

The Seller:

 

 

/s/ Erik Vanderhaegen

           

/s/ Jesper Munch Jensen

Name:   Erik Vanderhaegen           Name:   Jesper Munch Jensen Title:   Chief
Financial Officer           Title:   Chief Executive Officer

 

The Purchaser:

 

/s/ Thomas F. L’Esperance

Name:   Thomas F. L’Esperance Title:   Chief Executive Officer and President

 

- 47 -



--------------------------------------------------------------------------------

Table of Contents

 

1   DEFINITIONS AND INTERPRETATION    3   1.1    Definitions    3   1.2   
Interpretation    7 2   SALE AND PURCHASE    8   2.1    The Shares    8 3  
PURCHASE PRICE    9   3.1    Initial Purchase Price    9   3.2    Treatment of
Cash and Indebtedness    9   3.3    Purchase Price Adjustment    10   3.4   
Payment of the Purchase Price    11 4   CONDITIONS PRECEDENT    12   4.1   
General Principles    12   4.2    Conditions Precedent to all Parties'
Obligations    12   4.3    Conditions Precedent to the Seller’s Obligations   
12   4.4    Conditions Precedent to the Purchaser's Obligations    12   4.5   
Best Efforts concerning the Satisfaction of the Conditions Precedent    12   4.6
   No Implied Waiver of the Parties’ Rights and Remedies    13 5   CLOSING    13
  5.1    Date and Place    13   5.2    Obligations of the Seller    13   5.3   
Obligations of the Purchaser    14   5.4    Effectiveness of Closing Actions   
14 6   OBLIGATIONS OF ALL PARTIES ON OR PRIOR TO THE CLOSING DATE    14   6.1   
Filings with Public Authorities    14   6.2    IPSO SPAIN DISTRIBUTION AGREEMENT
   14 7   OBLIGATIONS OF THE SELLER    15   7.1    Second Phase Due Diligence   
15   7.2    Collaboration    16   7.3    Operation of the CLD Business    16  
7.4    Restrictions on the Seller and the CLD Companies    17   7.5   
Directors' Resignation    19   7.6    Works Council    19   7.7    Intercompany
Accounts    19   7.8    Bank Guarantee Securing Payment of Amounts Due by the
Seller    19   7.9    Notification of Breaches of Seller's Representations    20
  7.10    Notification of Breaches of Seller's Obligations    20   7.11   
Inter-company Agreements    20   7.12    Pre-Closing Restructuring    20   7.13
   Declerck Elektronika BVBA    21   7.14    Transfer of certain Employees    21
  7.15    JM Vandoorne BVBA    21   7.16    Heavy Duty Laundry    22   7.17   
Mortgages and Floating Charges    22   7.18    Payment of Registration Taxes   
23   7.19    Transfer of Intellectual Property    23

 

- 48 -



--------------------------------------------------------------------------------

8   OBLIGATIONS OF THE PURCHASER    23   8.1    Extraordinary General Meeting of
the Company and the Subsidiaries    23   8.2    Works Council    23   8.3   
Notification of Breaches of Purchaser’s Representations    23   8.4   
Notification of Breaches of Purchaser’s Obligations    24 9   REPRESENTATIONS OF
THE SELLER    24   9.1    General Principles    24   9.2    Limitations of
contents and scope of Seller's Representations as at the date of this Agreement
   24   9.3    Updating of Seller’s Representations on Closing    24   9.4   
Limitations of contents and scope of Seller's Representations for purposes of
Clause 11    25   9.5    Effect of Purchaser's Knowledge    25   9.6    Seller's
Waiver of Rights against the CLD Companies    26 10   REPRESENTATIONS OF AND
INDEMNIFICATION BY THE PURCHASER    26   10.1    Representations of the
Purchaser    26   10.2    Indemnification by the Purchaser    26 11  
INDEMNIFICATION BY THE SELLER    26   11.1    General Principles    26   11.2   
Limitation of Seller's Liability    28   11.3    Claims by the Purchaser    31  
11.4    Third Party Claims    32 12   OBLIGATIONS OF THE PARTIES EXTENDING AFTER
THE CLOSING DATE    34   12.1    Further Assurances    34   12.2   
Confidentiality relating to this Agreement and announcements    34   12.3   
Confidentiality relating to the business and affairs of the Parties and the CLD
   35   12.4    Non-competition and non-solicitation obligations in case Closing
occurs    36   12.5    Non-competition and non-solicitation obligations in case
Closing does not occur    37   12.6    Continuation of commercial relationships
   38   12.7    Release of director’s liability in case Closing occurs    38  
12.8    Use of the name “Ipso”    38   12.9    Use of the names "LSG" and
“Jensen”    38   12.10    JM Vandoorne BVBA    39 13   TERMINATION    39   13.1
   Termination Events    39   13.2    Effect of Termination    42 14  
MISCELLANEOUS    42   14.1    No Exclusive Remedy    42   14.2    Amendments and
Waivers    43   14.3    Notices    43   14.4    Interest    44   14.5   
Assignment of Rights and Obligations    45   14.6    Costs    45   14.7   
Severability    45   14.8    Entire Agreement    45   14.9    Governing Law   
46   14.10    Arbitration    46   14.11    Counterparts    46   14.12    Power
of Attorney to initial the Data Room documents, Schedules and Exhibits    46

 

- 49 -



--------------------------------------------------------------------------------

List of Schedules

 

Schedule 1.1.1A:   Outline of group service fees which would no longer be
necessary as a result of the Transaction (for purposes of defining Adjusted
EBITDA) Schedule 1.1.1B:   CLD Pro Forma Annual Accounts 2005 Schedule 1.1.1C:  
CLD Company Annual Accounts Schedule 1.1.1D:   Carve-outs for the definition of
Indebtedness Schedule 1.1.1E:   Key Employees Schedule 1.1.1F:   Material
Contracts Schedule 3.3:   Calculation Principles for Final Working Capital
Schedule 5.2.3(a):   Form of receipt for the Initial Purchase Price Schedule
6.2.1   Form of Ipso Spain Distribution Agreement Schedule 7.1.1:   Second Phase
Due Diligence Request List Schedule 7.1.1(a):   Second Phase data room
procedures Schedule 7.1.2   Second Phase Diligence Findings Schedule 7.1.3  
Accelerated Phase One Diligence Findings Schedule 7.5(i):   List of resigning
directors Schedule 7.5(ii):   Form of resignation letter Schedule 7.7.1:   CLD
related stocks Schedule 7.8:   Bank Guarantee Schedule 7.11:   Inter-company
arrangements Schedule 7.12   Ipso Spain Agreements to be transferred to Seller
or an Affiliated Company of the Seller Schedule 7.14:   Employees on the
Company’s payroll to be transferred to the Seller or an Affiliated Company of
the Seller Schedule 7.16:   Heavy-Duty Laundry (“Jensen Projects”) Employees
Schedule 7.17:   Mortgages and Floating Charges Schedule 7.19   Intellectual
Property to be Transferred. Schedule 9:   Seller’s Representations Schedule 10:
  Purchaser’s Representations Schedule 12.2.3(a):   Seller’s press releases
Schedule 12.2.3(b)   Purchaser’s press release Schedule 12.4.3:   Countries and
areas where the non-compete and non-solicitation obligations shall apply
Schedule 13.1.3(b):   First Phase Due Diligence

 

- 50 -



--------------------------------------------------------------------------------

Schedule 9: Seller’s Representations under the Agreement

 

1 Binding Effect of this Agreement

 

1.1 The Seller has (a) the capacity and corporate authority and (b) has obtained
all required consents and approvals to (i) enter into and execute this
Agreement, (ii) sell the Shares, and (iii) perform its obligations hereunder.

 

1.2 This Agreement has been duly executed by the Seller and constitutes the
legal, valid, binding and enforceable obligation of the Seller in accordance
with its terms.

 

1.3 The execution and performance of this Agreement and the consummation of the
Transaction do not and will not (i) conflict with or violate the articles of
association, certificate of incorporation, bylaws or other organizational
documents of the Seller, the Company or the Subsidiaries, (ii) conflict with or
give rise to a right of modification, suspension, termination, cancellation or
acceleration of any obligation or to loss of a benefit under any law,
judicial/arbitration or administrative decision (“vonnis”, “arrest”,
“beschikking”, “administratieve beslissing”) applicable to the Seller, the
Company or the Subsidiaries; or any agreement, permit, authorization,
obligation, or covenant to which the Seller, the Company or the Subsidiaries are
subject or a party, (iii) require the Seller, the Company or the Subsidiaries to
file any documents with or notify any public authority or other third party, or
to obtain any consent or approval from any public authority or other third party
in connection with this Agreement, other than such filing, notification,
approval and consent to which a reference is made in this Agreement, and/or
(iv) result in the creation of any encumbrance whatsoever upon any of the
properties or assets of the Company or the Subsidiaries of any nature and
wherever located.

 

2 Existence and Organisation of the Company and the Subsidiaries

 

2.1 The Company

 

  2.1.1 The Company is a limited liability company (“société anonyme” /
“naamloze vennootschap”) duly incorporated and validly existing for an unlimited
duration under the laws of Belgium.

 

  2.1.2 The Company is duly registered with all competent authorities in
accordance with the laws of Belgium.

 

  2.1.3 Disclosure Schedule 2.1.3 contains true and complete copies of the
up-to-date coordinated version of the articles of association (“statuts” /
“statuten”) of the Company.

 

  2.1.4 The Company has not been dissolved by any shareholders’ resolution and
no shareholders’ meeting has been called for that purpose.

 

  2.1.5 The Company has not been annulled or dissolved by any judicial decision,
has not been declared bankrupt and has not obtained a judicial composition
(“concordat judiciaire” / “gerechtelijk akkoord”) nor is there any such
procedure or action pending or, to the Seller’s knowledge, threatened against
it.

 

  2.1.6 The Company is no party to any merger, split, contribution or sale of a
division (“branche d’activités” / “bedrijfstak”) or a business as a whole
(“universalité” / “algemeenheid”) or any other restructuring.

 

  2.1.7 The Company has all requisite corporate power to own, lease or license
its properties and assets, and to carry out its business as it is now being
conducted, and said business has been conducted and is being conducted in
conformity with (i) the Company’s articles of association and (ii) in all
material respects with all applicable laws and regulations.

 

  2.1.8 All accounts, books, registers, financial and other records of whatever
kind, of the Company to be maintained by law (including books and records
maintained for Tax purposes) are kept at the Company’s offices, and are properly
and accurately maintained.

 

  2.1.9 The Company is qualified to do business and is in good standing in each
jurisdiction in which the

 

- 51 -



--------------------------------------------------------------------------------

character of the properties owned, operated or leased by it or the nature of the
activities conducted by it make such qualification and good standing necessary
(to the extent the concept of good standing or any similar concept is applicable
to such jurisdiction).

 

2.2 The Subsidiaries

 

  2.2.1 Disclosure Schedule 2.2.1 contains the particulars (name, registered
office and other places of business, registered capital, total number of shares
and number of shares held by the Company) of the Subsidiaries, as well as a copy
of the up-to-date consolidated version of the articles of association or other
organizational documents of each Subsidiary. The Company has no other
subsidiary, branch or office, except for Ipso Spain S.L. (“Ipso Spain”) (the
shares of which shall be transferred by the Company to the Seller prior to
Closing pursuant to Clause 7.12 of the Agreement).

 

  2.2.2 Each of the Subsidiaries is duly incorporated and validly existing for
an unlimited duration respectively under the laws of Belgium (for Ipso Rent),
Germany (for Ipso Rent Deutschland) and Norway (for Ipso Norge).

 

  2.2.3 Each of the Subsidiaries is duly registered with all competent
authorities respectively in accordance with the laws of resp. Belgium (for Ipso
Rent), Germany (for Ipso Rent Deutschland) and Norway (for Ipso Norge).

 

  2.2.4 None of the Subsidiaries has been dissolved by any shareholders’
resolution and no shareholders’ meeting has been called for that purpose.

 

  2.2.5 None of the Subsidiaries has been annulled or dissolved by any judicial
decision, has been declared bankrupt and has obtained a judicial composition
(“concordat judiciaire” / “gerechtelijk akkoord”) or otherwise filed or
commenced any proceedings for judicial or extra-judicial arrangement or
settlement with its creditors nor is there any such procedure or action pending
or, to the Seller’s knowledge, threatened against it.

 

  2.2.6 None of the Subsidiaries is a party to any merger, split, contribution
or sale of a division (“branche d’activités” / “bedrijfstak”) or a business as a
whole (“universalité” / “algemeenheid”) or any other restructuring.

 

  2.2.7 Each of the Subsidiaries has all requisite corporate power to own, lease
or license its properties and assets, and to carry out its business as it is now
being conducted, and said business has been conducted and is being conducted in
conformity with (i) its articles of association and (ii) in all material
respects with all applicable laws and regulations.

 

  2.2.8 All accounts, books, registers, financial and other records of whatever
kind, of each of the Subsidiaries to be maintained by law (including books and
records maintained for Tax purposes) are kept at the respective Subsidiaries’
seat, and have been properly and accurately maintained.

 

  2.2.9 Each of the Subsidiaries is qualified to do business and is in good
standing in each jurisdiction in which the character of the properties owned,
operated or leased by it or the nature of the activities conducted by it make
such qualification and good standing necessary (to the extent the concept of
good standing or any similar concept is applicable to such jurisdiction).

 

3 Capital of the Company and the Subsidiaries

 

3.1 The Shares

 

  3.1.1 The Shares represent the entire issued and outstanding share capital of
the Company.

 

  3.1.2 The Shares are registered shares without nominal value (“nominale
waarde” / “valeur nominale”).

 

  3.1.3 All Shares have been duly and validly issued in compliance with
applicable law and are fully paid up.

 

- 52 -



--------------------------------------------------------------------------------

The Company has duly performed the filing with the Clerk’s Office of the
relevant Commercial Court required by article 625 of the Belgian Company Code
regarding one own share it acquired pursuant to its acquisition of all assets
and liabilities from D’Hooge NV (December 21, 2001).

 

  3.1.4 The Company has not issued and is not in a process to issue any shares,
with or without voting rights, founders’ shares (“parts de fondateur” /
“oprichtersaandelen”), profit shares (“parts bénéficiaires” / “winstaandelen”),
options, calls, bonds, convertible bonds, bonds with subscription rights,
warrants or any other securities, other than the Shares.

 

  3.1.5 There is no agreement or commitment of any kind whereby the Company is
or could be obligated to (i) issue any new shares or other securities, or
(ii) purchase or redeem any of its existing shares or other securities.

 

3.2 Capital and Shares of the Subsidiaries

 

  3.2.1 The shares owned by the Company in each Subsidiary as set out in
Disclosure Schedule 2.2.1 have been duly and validly issued in compliance with
applicable law. They are fully paid in, and represent the following percentage
of the entire issued and outstanding capital:

 

  (i) Ipso Rent: 50%

 

  (ii) Ipso Rent Deutschland: 50%

 

  (iii) Ipso Norge: 100%

 

  3.2.2 The Company has full, exclusive and unconditional title to the number of
shares owned by it in each Subsidiary, free and clear of all liens, pledges,
security interests, usufructs (“usufruit” / “vruchtgebruik”), options, rights of
first refusal, charges, claims, attachments (“saisie” / “beslag”) or other
restrictions of any kind or nature (“Liens”) other than those provided for
(i) by law, (ii) in the Subsidiaries’ respective articles of association or
(iii) as far as Ipso Norge is concerned, in the option agreements set forth in
Disclosure Schedule 3.2.2.

 

  3.2.3 There are no shareholders’ agreements or similar agreements entered into
by the Company or any Subsidiary regarding the shares in the Subsidiaries or
regarding the Company or the Subsidiaries, other than (i) as reflected in the
Company’s c.q. the Subsidiaries’ respective articles of association and (ii) the
shareholders’ agreements for Ipso Norge set forth in Disclosure Schedule 3.2.3.

 

  3.2.4 There are no restrictions affecting the transfer of or the rights
attached to the shares held by the Company in the Subsidiaries other than those
provided for (i) by law, (ii) in the articles of association of the Subsidiaries
or (iii) as far as Ipso Norge is concerned, in the option agreements set forth
in Disclosure Schedule 3.2.2. None of the rights attached to these shares, and
in particular voting rights or rights to dividends, have been transferred to any
other shareholder or any third party or may be exercised by any other
shareholder or any third party, by virtue of a power of attorney, a proxy or a
similar authorization.

 

  3.2.5 The voting rights attached to the shares held by the Company in the
Subsidiaries have never been suspended, for any reason whatsoever, and to the
Seller’s knowledge there are no reasons that may justify such a suspension.

 

  3.2.6 The Subsidiaries have not issued any founders’ shares, profit shares,
bonds, convertible bonds, subscription rights or any other securities other than
the ordinary shares representing their respective share capital. There is no
agreement or commitment of any kind whereby a Subsidiary would be obligated to
issue any shares or other securities, or to purchase, redeem or otherwise
acquire any of its shares or other securities.

 

- 53 -



--------------------------------------------------------------------------------

4 Ownership of the Shares and Rights Attached to the Shares

 

4.1 The Seller has full and exclusive ownership of the Shares, and on delivery
by the Seller to the Purchaser, the Purchaser will acquire good and valid title
thereto. The Shares are free and clear of all Liens, except as provided for by
law or the Company’s articles of association.

 

4.2 All Shares have voting rights. These voting rights have never been
suspended, for any reason whatsoever, and to the Seller’s knowledge there are no
reasons that may justify such a suspension.

 

4.3 There are no restrictions affecting the transfer of or the rights attached
to the Shares, other than those provided for by law or in the articles of
association of the Company. None of the rights attached to the Shares, and in
particular voting rights or rights to dividends, have been transferred to, or
may be exercised by, any person other than the owner of the Shares by virtue of
a power of attorney or otherwise.

 

4.4 There are no shareholders’ agreements or similar documents regarding the
Shares, the Company or the Subsidiaries entered into by the Seller other than as
reflected in the Company’s articles of association.

 

4.5 All prior transfers of the Shares, whereto the Seller was a party, were
effected legally, validly and in good faith and no claims whatsoever exist or
are, to the Seller’s knowledge, threatened with respect to any such transfers.

 

5 Free Transferability of the Shares

 

5.1 The Shares are freely transferable, except for what is mentioned in Article
8 of the articles of association of the Company.

 

5.2 No shareholder of the Company or third party may exercise any right of first
refusal in connection with the sale of the Shares to the Purchaser, or any call
option on all or part of the Shares or any similar right, except for what is
mentioned in Article 8 of the articles of association of the Company.

 

5.3 There is no agreement contemplating the transfer of ownership of, or of any
rights with respect to, all or part of the Shares other than this Agreement.

 

6 Interests in other companies

 

6.1 None of the Subsidiaries or the Company holds any shares or other interest,
whether directly or indirectly, in any corporation, company, partnership,
association or other legal entity, other than the shares held by the Company in
the Subsidiaries and in Ipso Spain (the shares of which shall be transferred by
the Company to the Seller prior to Closing pursuant to Clause 7.12 of the
Agreement).

 

6.2 Except for Ipso Spain (the shares of which shall be transferred by the
Company to the Seller prior to Closing pursuant to Clause 7.12 of the
Agreement), the Company and the Subsidiaries do not have any subsidiaries,
branches, representation offices or other places of business other than those
set out in Disclosure Schedule 6.2.

 

7 Annual Accounts, CLD Annual Accounts and CLD Company Annual Accounts

 

7.1 Disclosure Schedule 7.1 contains a true copy of (i) the audited statutory
annual accounts and the corresponding statutory auditor’s report of the Company,
Ipso Rent and Ipso Rent Deutschland for the financial year ending December 31,
2005, (ii) the CLD Pro Forma Annual Accounts 2005, and (iii) the CLD Company
Annual Accounts 2005.

 

7.2 The audited statutory annual accounts of the Company and the Subsidiaries
for the financial year ending December 31, 2005:

 

  7.2.1 were prepared in accordance with (i) applicable laws and regulations as
well as (ii) Belgian GAAP (for Ipso and Ipso Rent), resp. German GAAP (for Ipso
Rent Deutschland) applicable at December 31, 2005;

 

  7.2.2 were prepared in compliance with the valuation rules historically
adopted by each of the relevant Subsidiaries and the Company; and

 

- 54 -



--------------------------------------------------------------------------------

  7.2.3 truly and accurately reflect the assets and liabilities, financial
condition and results of the relevant Subsidiaries or the Company, subject to
the comments in the corresponding statutory auditor’s report.

 

7.3 The CLD Pro Forma Annual Accounts 2005 and the CLD Company Annual Accounts
2005:

 

  7.3.1 have been prepared in accordance with (i) applicable laws and
regulations as well as (ii) IFRS accounting principles applicable as at their
respective closing dates and as applied on a basis consistent with the
methodology used in preparing the IFRS Restatement;

 

  7.3.2 have been prepared in compliance with the historic valuation rules
respectively adopted by the relevant Subsidiaries and the Company and as applied
on a basis consistent with the methodology used in preparing the IFRS
Restatement; and

 

  7.3.3 truly and accurately reflect the assets and liabilities, financial
condition and results of (i) the CLD Companies and Acquired Operations taken as
a whole (for the CLD Pro Forma Annual Accounts 2005) c.q. (ii) the respective
CLD Companies (for the CLD Company Annual Accounts 2005).

 

7.4 All statutory annual accounts of the Company, Ipso Rent and Ipso Rent
Deutschland have been duly approved by the relevant general meeting and filed
within the time period prescribed by the applicable laws.

 

8 Absence of Changes since December 31, 2005

Since December 31, 2005 and until the Closing Date, and except as otherwise
provided in the Agreement:

 

  (i) the Company and the Subsidiaries have carried out their activities in the
ordinary course of business and have not committed themselves to any agreement
or transaction that is not normally and ordinarily made in the course of their
business; inter alia, the CLD Companies have not used extended terms or unusual
levels of promotion for their products towards their customers;

 

  (ii) all Taxes and all material invoices and remunerations due and payable by
the Company and the Subsidiaries have been paid on their due date;

 

  (iii) there has been no material adverse change in the capitalization,
financial condition, operations, prospects, liquidity, assets, rights or
liabilities of the Company or the Subsidiaries, and to the Seller’s knowledge no
such change is threatened or anticipated;

 

  (iv) the Company and its Subsidiaries have carried out their business in the
same manner as before and so as to maintain the same as a going concern;

 

  (v) the Company has not distributed, declared or paid any dividends or
“tantièmes”, or otherwise distributed or taken corporate action to distribute
any funds to directors or shareholders of the Company or its Subsidiaries;

 

  (vi) no contract, liability or commitment (whether in respect of expenditure
or otherwise) has been entered into by the Company or the Subsidiaries which
(i) is not at arm’s length, (ii) is of a long term (i.e. in excess of 12 months)
or (iii) is of an unusual nature (i.e. not in the ordinary course of business);

 

  (vii) the Company and the Subsidiaries have not disposed of or agreed to
dispose of any assets except in the ordinary course of business;

 

  (viii) no debtor has been released by the Company or the Subsidiaries on terms
that he pays less than the book value of its debt and no debt owing to the
Company or the Subsidiaries has been deferred, subordinated or written off or
proven to any extent irrecoverable;

 

  (ix) no changes have been made in the remuneration, benefits or other terms of
employment of any Key Employee; and

 

- 55 -



--------------------------------------------------------------------------------

  (x) the business of the Company and the Subsidiaries has not been affected by
the loss of any important customer or important source of supply, or by any
product recall, and the Seller is not aware of any fact or circumstance likely
to give rise to any such effect whether before or after the Closing Date;

it for the avoidance of doubt being understood that Ipso Norge and Ipso Spain
have been incorporated in 2006 (on February 7 and February 27 respectively)
within the framework of the reorganization of the Company’s distribution process
in Norway and Spain respectively (which prior to incorporation of Ipso Norge
c.q. Ipso Spain was organized through independent distributors instead of
through Ipso Norge c.q. Ipso Spain). In this respect the Company has not entered
into any agreements, commitments or other undertakings on behalf of Ipso Norge
or Ipso Spain which could trigger its joint and several liability as their
promoter in accordance with applicable (Norwegian c.q. Spanish) law.

 

9 Taxes

 

9.1 Compliance in respect of Taxes

The Company and the Subsidiaries have complied in all material respects with all
applicable laws in respect of Taxes.

 

9.2 The Company and the Subsidiaries:

 

  9.2.1 have timely filed all national, regional, local and other domestic or
foreign Tax returns, reports and declarations, required to be filed with respect
to Taxes, in conformity with all applicable laws and regulations, and such
returns, reports and declarations are accurate in all material respects;

 

  9.2.2 have timely paid, or will by the Closing timely pay, all Taxes that are
due or claimed to be due on or prior to the Closing by any national, regional,
local or other domestic or foreign Tax authorities; there is no further
liability for any such Taxes, and no interest or penalties accrued or accruing
with respect thereto, except as has been fully reserved or accrued for in the
CLD Company Annual Accounts 2005;

 

  9.2.3 have not executed or filed with any national, regional, local or other
domestic or foreign Tax authority any agreement or arrangement extending the
period of filing of any Tax return, report or declaration or the period of
assessment, payment or collection of any Taxes;

 

  9.2.4 have, to the Seller’s knowledge, made full disclosure to the Purchaser
with respect to, and made full provisions in their books and records for Taxes
not yet due or owing, where allowed pursuant to applicable laws and regulations
as well as applicable generally accepted accounting principles; and

 

  9.2.5 have, to the Seller’s knowledge, filed timely and correctly all
protests, requests for relief, reimbursement of Taxes to which the Company or
the Subsidiaries could be legally entitled.

 

9.3 Other Tax Matters

 

  9.3.1 No audit or investigation of the Company or the Subsidiaries by any Tax
authorities is ongoing with respect to Tax matters, save as set forth in
Disclosure Schedule 9.3.1.

 

  9.3.2 No dispute between the Company or the Subsidiaries and the relevant Tax
authorities is ongoing, save those set forth in Disclosure Schedule 9.3.1. There
are no Tax liens or mortgages on any asset of the Company or the Subsidiaries.
Save as set forth in Disclosure Schedule 9.3.1, there are no law suits,
proceedings, investigations or claims initiated or pending against the Company
or the Subsidiaries with respect to Taxes of any nature and, to the Seller’s
knowledge, there is no basis for such law suits, proceedings, investigations or
claims. No relief (by way of deducting, reduction, set off, exemption or
otherwise) from, against or in respect of any taxation or charge has been
claimed by or given to the Company or the Subsidiaries which could, to the
Seller’s knowledge, be withdrawn, postponed, restricted or otherwise lost as a
result of any act, omission, event or circumstance arising or occurring at any
time before the Closing Date. All deferred Tax liabilities of the Company and
the Subsidiaries, if any, are reflected in the CLD Company Annual Accounts 2005
and the respective amounts have been fully reserved for.

 

- 56 -



--------------------------------------------------------------------------------

  9.3.3 The Company and the Subsidiaries have not entered into, nor are, nor
have been a party to, nor, to the Seller’s knowledge, have otherwise been
involved in any scheme or arrangement designed for the purpose of unlawfully
avoiding Taxes, and have, to the Seller’s knowledge, not unlawfully invoked an
exemption or reduction of Tax.

 

  9.3.4 Set forth in Disclosure Schedule 9.3.4 is a list and description of the
tax carry forward losses (“pertes récupérables” / “aftrekbare
bedrijfsverliezen”) and investment credits (“déductions pour investissements” /
“investeringsaftrek”) available to the Company or the Subsidiaries, which are
admitted by the relevant Tax authorities.

 

  9.3.5 No claim has been made by any Tax authority in a jurisdiction where any
of the Subsidiaries or the Company does not file Tax returns to the effect that
such company is or may be liable for Taxes in that jurisdiction.

 

  9.3.6 Neither the Company nor the Subsidiaries (A) are a party to, bound by,
or obligated under, any Tax sharing agreement pursuant to which it will have any
obligation to make any payment to any person (other than one of the other
Subsidiaries or the Company) after Closing and (B) are or may be liable for
Taxes of any other person as a member of a consolidated or an affiliated group,
or as a transferee or successor, or similar principle, in any taxing
jurisdiction.

 

  9.3.7 The Purchaser will not be required to deduct or withhold any amount from
the purchase price for the Shares pursuant to the Agreement.

 

  9.3.8 No transaction or operation entered into by the CLD Companies has been
carried out on conditions which can give rise to material adverse Tax
adjustments.

 

10 Environmental

 

10.1 Neither the Company nor any of the Subsidiaries is under any obligation to
carry out any investigation, clean-up work, corrective action or other remedial
work or has any financial responsibility for the costs of such investigation,
clean-up work, corrective action or other remedial work, under any law, judicial
decision, arbitration award or decision of any public authority to which it is
subject. The Company or the Subsidiaries have not been subject to any
environmental audit, study, inspection or test performed by or on behalf of any
administration or governmental authority except as disclosed in Disclosure
Schedule 10.1. No such authority has given any direction or order to the Company
or the Subsidiaries in connection with environmental matters and the Company or
the Subsidiaries are not or have not been subject to any pending or, to the
Seller’s knowledge, threatening orders, claims, actions or complaints of third
parties, including neighbours, authorities or associations, except as disclosed
in Disclosure Schedule 10.1.

 

10.2 Except as disclosed in Disclosure Schedule 10.2, (i) the soil, subsoil and
groundwater of the land presently and previously owned, leased or used by the
Company and the Subsidiaries are not contaminated or polluted above levels
allowed under applicable laws and regulations, and (ii) the Company and the
Subsidiaries have not caused any soil, subsoil, groundwater or other
contamination or pollution in, on, above or under the land currently or formerly
owned, leased or used by it above levels allowed under applicable laws and
regulations.

 

10.3 The land and buildings presently and previously owned, leased or used by
the Company and the Subsidiaries are and have not been used for the handling,
processing, treatment, storage or disposal of hazardous substances, except as
provided for in the respective environmental permits. No underground tanks or
other underground storage receptacles for those substances are located in such
land or buildings, except as disclosed in Disclosure Schedule 10.3.

 

10.4 To the Seller’s knowledge, there is no asbestos nor PCB in the buildings
presently and previously owned, leased or used by the Company and the
Subsidiaries.

 

- 57 -



--------------------------------------------------------------------------------

10.5 The Company and the Subsidiaries have not, in a way that could give rise to
any material liability or obligation, (i) disposed of, or arranged for the
disposal of, any waste, or drained any waste water, or pumped any surface water
or groundwater, nor (ii) carried out any other activity likely to have an
adverse effect on the environment, the public health and the health of their
personnel.

 

10.6 An environmental permit was delivered to each of the Company, Ipso Rent and
Ipso Rent Deutschland. A copy of all these permits is hereto attached as
Disclosure Schedule 10.6.

 

10.7 Set forth in Disclosure Schedule 10.7 is a true and complete list of all
environmental permits, assessments, audits, investigations, reports, studies and
documents in its possession, custody or control relating to the Company and the
Subsidiaries or any of the Company’s or Subsidiaries’ current or former
facilities or properties.

 

10.8 The Company and the Subsidiaries are and have at all times been in material
compliance with environmental laws and environmental permits.

 

11 Employment Matters and Pensions

 

11.1 Disclosure Schedule 11.1 sets out a true and complete list of all employees
or other personnel engaged in the Company or the Subsidiaries, and a true and
complete description of their names, addresses, job description, duration of
agreement, possible protected employee status (trade union representative), date
of birth, length of service and, taking into account any applicable indexation,
their current salary, commissions, remunerations in kind, bonuses, pensions,
group insurance contributions and other fringe benefits.

 

11.2 Set forth in Disclosure Schedule 11.2 is a true and complete list of all
persons and companies rendering consulting services to the Company or the
Subsidiaries and of all independent contractors, subcontractors, management
companies or any other person or company working in an independent capacity for
or on behalf of the Company or the Subsidiaries, including a true and complete
description of their names, addresses, job description, duration of the
agreements, their current fees, commissions, remunerations in kind, bonuses,
pensions, and other fringe benefits.

 

11.3 The Company and the Subsidiaries have complied in all material respects
with applicable individual labour and consulting or contractor agreements, all
applicable collective bargaining agreements, all judgments in connection with
their existing or former employees, and all applicable laws pertaining to
employment and remuneration.

 

11.4 All remunerations and moneys to be paid to the employees or consultants or
contractors of the Company and the Subsidiaries have been calculated and paid in
conformity with the applicable legal and Tax rules. All social security payments
and withholding tax payments due at or prior to the date of this Agreement in
connection with said employment, consulting or contractor agreements have been
made in due time and the Company and the Subsidiaries have complied with all
applicable Tax and social security legislation pertaining thereto.

 

11.5 The Company and the Subsidiaries are under no obligation nor have they made
any provision to increase the aggregate annual remuneration, pension or group
insurance benefit payable to employees save in accordance with applicable laws,
regulations or collective bargaining agreements, except as set forth in
Disclosure Schedule 11.5. No benefits or rights other than those described in
the individual labour agreements, consulting or contractor agreements or the
applicable collective bargaining agreements have been granted to the employees,
consultants or contractors. The Company and the Subsidiaries have not entered
into nor have they proposed to introduce any share incentive scheme, share
option scheme, profit sharing, commissions, bonus packages (except for the bonus
packages over 2005 and (through the setting of bonus targets) 2006, granted c.q.
set in the ordinary course of business) or other such incentive schemes nor any
additional agreement for the granting of life and group insurance.

 

- 58 -



--------------------------------------------------------------------------------

11.6 Disclosure Schedule 11.6 sets forth a full list and true and complete
copies of all pension plans, insurance policies in case of disability and
hospitalisation insurance entered into by the Company or the Subsidiaries. Each
such pension plan, insurance policy in case of disability and hospitalisation
insurance has been administered in all material respects in accordance with its
terms and the Company and the Subsidiaries have met their obligations with
respect thereto. The pension plans are in all material respects in compliance
with the applicable laws, including the Pensions Act of 28 April 2003 and the
regulations thereunder and the Discrimination Act of 25 February 2003.

 

11.7 All employees of the Company and its Subsidiaries who fulfil the
eligibility conditions of the pension plans, the insurance in case of disability
and the hospitalisation insurance are duly affiliated.

 

11.8 The Company and the Subsidiaries do not have any obligation of whatever
nature towards any present or former director or employee in connection with
retirement or early retirement, except as set forth in Disclosure Schedule 11.6.
All obligations of the Company and the Subsidiaries which are due and payable
with respect to all former and current pension policies have been fully and
finally settled and all liabilities of the Company and the Subsidiaries in
respect of or in relation to the accrued pension or pre-pension entitlements of
former and current employees have been properly and duly funded or provided for
in the CLD Company Annual Accounts 2005. None of the Company and the
Subsidiaries has entered into any retirement benefit plans that are or become
subject to defined benefit accounting treatment under Belgian GAAP, German GAAP
or IFRS (as applicable).

 

11.9 The Company and the Subsidiaries have not entered into any specific ad hoc
contracts or undertakings with any former or current employee or director with
respect to the termination of its employment or engagement with the Company or
the Subsidiaries, including but not limited to undertakings providing for a
notice period or payment of an indemnity which exceed those that would apply in
the absence of such contract or undertaking under applicable laws, regulations,
collective bargaining agreements and/or practice, except as set forth in
Disclosure Schedule 11.7.

 

11.10 The Company and the Subsidiaries have not been notified of any pending
governmental investigations relating to employment matters before or by any
commission, inspection or other administrative or governmental authority
involving the Company or any of the Subsidiaries.

 

11.11 There is no strike or work stoppage ongoing or, to the Seller’s knowledge,
threatened against the Company or any of the Subsidiaries.

 

11.12 To the Seller’s knowledge, no events or circumstances exist that could
lead to a re-qualification into employment agreements of any of the consultancy
or independent contractor agreements entered into by the Company or the
Subsidiaries.

 

12 Affiliate Transactions and Relationships

 

12.1 None of the Subsidiaries or the Company shall owe any amounts to the Seller
or Affiliated Companies of the Seller (other than the CLD Companies) as at
Closing.

 

12.2 There shall be no amounts owed to the Company or the Subsidiaries by the
Seller or Affiliated Companies of the Seller (other than the CLD Companies) by
virtue of a loan, a current account or otherwise, as at Closing.

 

12.3 Except as set forth in Disclosure Schedule 12.3, there are no outstanding
inter-company accounts between one or more of the Subsidiaries on the one hand
and the Company on the other hand, or between the Subsidiaries.

 

13 Insurance Policies

 

13.1 Disclosure Schedule 13.1 sets out a true and complete list and copy of all
insurance policies maintained by the Company and the Subsidiaries.

 

13.2 All the assets of the Company and the Subsidiaries of an insurable nature
are and have, to the Seller’s knowledge, at all times been adequately insured
against fire and other risks customarily insured against by and

 

- 59 -



--------------------------------------------------------------------------------

in such amounts as are customary for persons carrying on the same classes of
business as those carried on by the Company and the Subsidiaries. The Company
and the Subsidiaries are adequately covered against such casualties, risks and
contingencies (including, but not limited to, accident, injury, third party loss
and loss of profits), and in such amounts, types and forms, as are customarily
covered by persons carrying on the same classes of business as those carried on
by the Company and the Subsidiaries.

 

13.3 All of the aforementioned insurance policies are currently in full force
and effect and all premiums due have been paid. Nothing has been done or omitted
to be done which would make any insurance policy void, avoidable or non
operative.

 

13.4 Neither the Seller nor the Company or the Subsidiaries have received any
notification of the cancellation or suspension of any of the aforementioned
insurance policies or any notification of the cancellation or suspension
thereof, or of the continuation or renewal thereof on less favourable terms and
conditions, and no coverage has been ended or limited by any insurance carrier
to which the Seller, the Company or the Subsidiaries have applied for or
received insurance during the past three years. There are no pending or, to the
Seller’s knowledge, threatening claims, demands or offsets which would tend to
impair the full value of these policies.

 

14 Intellectual Property

 

14.1 Disclosure Schedule 14.1 sets out a true and complete list (i) (a) and
complete and correct copies of all registered trademarks and service marks,
including any registered trade names and logos, and corporate names, (b) of all
designs and models, design patents, utility patents, copyrights on computer
programs and domain names, owned by the Company and/or the Subsidiaries, whether
used or not and (c) of all registrations, applications for registration and any
other documents indicating or proving the ownership of any of the intellectual
property listed in (a) and (b) (the “Registered Owned Proprietary Rights”);
(ii) (a) and complete and correct copies of all trademarks, service marks, trade
names and logos and corporate names and (b) of all designs and models, design
patents, utility patents, copyrights (including copyrights on computer programs
but excluding on photographs, brochures, posters, publicity and promotional
materials, internal reports, memos and other texts), know-how, trade secrets,
utility/design patents under development and domain names, whether registered or
not, that are provided under an explicit and written license contract to the
Company or any of the Subsidiaries as a licensee, whether used or not (the
“Licensed Rights”); and (iii) all license, dealership, franchise or other
agreements (as a licensor, sub-licensor or licensee) relating to the Owned
Proprietary Rights and Licensed Rights.

One or more of the Company and its Subsidiaries (a) are, to the best of their
knowledge and without guaranteeing the non-existence of any rights of any third
party on an identical or similar work independently developed by any third
party, the sole and exclusive owner but in any case the owner of, and have, to
the best of their knowledge and without guaranteeing the non-existence of any
rights of any third party on an identical or similar work independently
developed by any third party, the sole and unrestricted right but in any case
the right to use, all of (i) the Registered Owned Proprietary Rights and
(ii) except for any Licensed Rights, any unregistered trade names and logos,
copyrights (other than copyrights on computer programs), know-how, trade
secrets, secret processes and utility/design patents under development that are
used in and required to carry out their business and to conduct their operations
(“Unregistered Owned Proprietary Rights”) and (b) have the right to use the
Licensed Rights.

 

14.2 The Company and/or the Subsidiaries have the right to assign any interest
or rights held in any Registered Owned Proprietary Rights and Unregistered Owned
Proprietary Rights (together, “Owned Proprietary Rights”). The Company and the
Subsidiaries have obtained all rights and transfers of rights in any Owned
Proprietary Rights, including any transfers from employees, agents, independent
consultants, clients, subcontractors or contractors.

 

14.3 All Owned Proprietary Rights and Licensed Rights are valid, existing and in
force, and the Company and the Subsidiaries have taken all actions reasonably
necessary to ensure full protection of the Owned Proprietary

 

- 60 -



--------------------------------------------------------------------------------

Rights or Licensed Rights (including, but not limited to, making and maintaining
in full force and effect all necessary filings, registrations and issuances).
All registrable Owned Proprietary Rights and Licensed Rights have been duly
registered by the Company and/or the Subsidiaries with all appropriate domestic,
foreign or international administrative agencies. Each such registration is
current and valid and no cancellation or invalidity proceedings have been
initiated or, to the Seller’s knowledge, threatened with respect to any such
registration.

 

14.4 Each license, dealership, franchise or other agreements existing with
respect to the Owned Proprietary Rights and the Licensed Rights and as referred
to in Disclosure Schedule 14.1 is valid, existing and in force for the term
specified and there has not been, and, to the Seller’s knowledge, there does not
exist any basis for, any claim of breach or default, with respect to such
agreements.

 

14.5 To the Seller’s knowledge, neither the Company nor any of the Subsidiaries
are infringing upon or otherwise violating the rights of any third party with
respect to any of the Owned Proprietary Rights or Licensed Rights. There are no
claims or proceedings pending or, to the Seller’s knowledge, threatened, which
would challenge the rights of the Company and the Subsidiaries in respect of the
Owned Proprietary Rights and Licensed Rights.

 

14.6 To the Seller’s knowledge no third party is infringing upon or otherwise
violating the rights of the Company and the Subsidiaries with respect to any of
the Owned Proprietary Rights or Licensed Rights.

 

14.7 By using the Owned Proprietary Rights or Licensed Rights or by pursuing
their business, the Company and the Subsidiaries are, to the Seller’s knowledge,
not infringing upon or otherwise violating the rights of any third party. No
proceedings have been instituted or, to the Seller’s knowledge, threatened, nor
has any claim been made with respect to any such infringement or violation.

 

14.8 As of Closing, each of the Company and the Subsidiaries will own or have
valid rights to use all intellectual property which is required to enable them
to carry out their business and conduct their operations in substantially the
same manner as they presently operate.

 

14.9 The Company and the Subsidiaries do not use any intellectual property other
than the Owned Proprietary Rights and the Licensed Rights.

 

14.10 The Company and the Subsidiaries have taken all actions reasonably
necessary to maintain the secrecy of all confidential Owned Proprietary Rights
or Licensed Rights (including requiring the execution of valid and enforceable
agreements by employees or any other person to whom such confidential
intellectual property is made available).

 

14.11 Disclosure Schedule 14.11 contains a list of all trademarks which contain
the element “LSG”, “IPSO” or “IPSOMAT”, as found in and printed from the public
online trademarks register database of the Benelux Trademarks Office
(http://register.bmb-bbm.org).

 

14.12 Reference is made to Disclosure Schedule 16.6.9. The Seller
represents that (i) neither the technology at stake in the legal proceedings
initiated by B&B Controls NV against the Company and Declerck Elektronika BVBA
nor any element thereof is used in the commercial laundry division of
the Company; (ii) without limiting the foregoing, there is no interrelation
between the technology developed by Declerck Elektronika BVBA/the Company for
B&B Controls NV and the technology used by the Company in the commercial laundry
devices or for the production of such devices, and; (iii) to the best of the
Seller’s knowledge, the use of such technology does not and in no way would
infringe upon any intellectual property developed for B&B Controls NV.

 

15 Information Technology

 

15.1 Disclosure Schedule 15.1 sets forth a full list of the computer systems and
hardware owned or leased by the Company and the Subsidiaries (the “Information
Technology”), including information for each Information Technology asset on
ownership title, make and model, serial number and relevant characteristics. The
Company and the Subsidiaries own or have valid leases to use the Information
Technology currently used or held for use by them.

 

- 61 -



--------------------------------------------------------------------------------

15.2 All software installed on the Information Technology is either owned by or
validly licensed to the Company or the Subsidiaries, and copies of all software
license contracts entered into by the Company and the Subsidiaries are attached
to Disclosure Schedule 15.2. Each of these software license contracts is in full
force and effect and is valid and enforceable against the Company or the
Subsidiaries and against the other parties thereto in accordance with their
terms, and, to the Seller’s knowledge, all parties to these software license
contracts are and at all times have been in all material respects in compliance
with all applicable terms and requirements thereof.

 

15.3 All hardware and software used by the Company or the Subsidiaries but owned
by a third party is (except for Information Technology set forth on Disclosure
Schedule 15.1) listed in Disclosure Schedule 15.3. Copies of all software
license contracts entered into in writing by the Company and the Subsidiaries
and relating to such software, or if these contracts are not available all order
forms and/or invoices relating to such software are attached to Disclosure
Schedule 15.3. Each of these software license contracts is in full force and
effect and is valid and enforceable against the Company or the Subsidiaries and
against the other parties thereto in accordance with their terms, and, to the
Seller’s knowledge, all parties to these software license contracts are and at
all times have been in all material respects in compliance with all applicable
terms and requirements thereof.

 

15.4 Disclosure Schedule 15.4 contains copies of all Information Technology
contracts with third-party providers of communications, hardware and software
maintenance, application development, network management and media management.
Each of these Information Technology contracts is in full force and effect and
is valid and enforceable against the Company or the Subsidiaries and against the
other parties thereto in accordance with their terms, and, to the Seller’s
knowledge, all parties to these Information Technology contracts are and at all
times have been in all material respects in compliance with all applicable terms
and requirements thereof.

 

16 Regulatory and Litigation

 

16.1 Disclosure Schedule 16.1 sets forth all licenses, permits, certificates,
consents, approvals and other authorizations necessary or otherwise material to
the Company and the Subsidiaries.

 

16.2 The Company and the Subsidiaries have all administrative or other licenses,
permits, certificates, consents, approvals and other authorizations required for
the conduct of their activities in the places and in the manner in which such
activities are presently carried out, including, but not limited to
environmental, building, and operating permits, export and import licenses. The
Company and the Subsidiaries are operating in all material respects in
conformity with all conditions imposed by such authorizations. No such
authorization has expired or has been suspended, revoked, or cancelled nor is
any such authorization, to the Seller’s knowledge, threatened with suspension,
modification, revocation or cancellation. To the extent necessary, requests for
renewal of such authorizations have been timely filed. No such authorization
requires any notification prior or after the execution and delivery of this
Agreement in order to be maintained or to remain valid. The Company and the
Subsidiaries have made all investments necessary to maintain their activities in
all material respects in compliance with such authorizations.

 

16.3 To the Seller’s knowledge, the Company and the Subsidiaries are complying
and have complied with all applicable laws, regulations, court decisions,
arbitration awards and other legal requirements affecting their business and
operations in each jurisdiction in which they do business. To the Seller’s
knowledge, no part of the business and operations of the Company or the
Subsidiaries is threatened by contemplated changes in such legal requirements.

 

16.4 No agreement, commitment or arrangement to which the Company and the
Subsidiaries are a party directly or indirectly infringes Belgian or EU
competition law or any legislative or administrative act issued thereunder.

 

16.5 The Company and the Subsidiaries are not bound by any non-competition
obligation and the Company and the Subsidiaries have not entered into any
written or oral agreement, commitment or understanding limiting or restraining
it from carrying out their activities by engaging or competing, in any business,
with any third party.

 

- 62 -



--------------------------------------------------------------------------------

16.6 Except as set forth in Disclosure Schedule 16.6, no claim, investigation,
lawsuit, arbitration, administrative proceedings or other legal proceedings
involving the Company or the Subsidiaries is pending or, to the Seller’s
knowledge, threatened before any court, arbitral tribunal or any other competent
authority.

 

17 Assets

 

17.1 Ownership title to assets and security interests

 

  17.1.1 The Company and each Subsidiary has valid ownership title to, or in
case of assets leased valid leasehold interest in all land, buildings, plants,
machinery, equipment, furniture, vehicles, interests in other companies,
accounts receivable, inventory, cash and other fixed and current assets (“actifs
immobilisés et circulants” / “vaste en vlottende activa”) which are being used
for the conduct of its business.

 

  17.1.2 Except as set forth in Disclosure Schedule 17.1.2, none of the assets
used by the Company or the Subsidiaries in their business are subject to a
contractual clause that reserves the ownership of such assets to the benefit of
a third party.

 

  17.1.3 All of the assets owned by the Company and each of the Subsidiaries are
free and clear of all mortgages, pledges, security interests, usufructs
(“usufruit” / “vruchtgebruik”), options, pre-emption rights, easements
(“servitude” / “erfdienstbaarheid”), restrictions or any other third party
rights of any kind, except for:

 

  (i) the security interests or other third party rights disclosed in Disclosure
Schedule 17.1.3;

 

  (ii) the security interests or other third party rights mentioned on the
relevant CLD Company’s statutory accounts per December 31, 2005; and

 

  (iii) security interests created by operation of law.

 

  17.1.4 All of the filings and other formalities necessary to establish or
protect the ownership of the Company and of the Subsidiaries on their assets
have been made in accordance with applicable law.

 

  17.1.5 As at Closing, there shall be no mortgage (“hypothèque” / “hypotheek”)
on the real properties of the Company and/or of the Subsidiaries nor any overall
pledge on the assets (“gage sur fonds de commerce” / “pand op de handelszaak”)
of the Company and/or of the Subsidiaries to the benefit of any third party.

 

17.2 Real Property owned by the Company or the Subsidiaries

 

  17.2.1 Disclosure Schedule 17.2.1 sets forth a list of all real property owned
by the Company and the Subsidiaries, including true and complete copies of the
respective ownership deeds. The Company and the Subsidiaries are the sole legal
owner and have valid title, free and clear of any mortgages, liens, mandates to
mortgages, security interests or other encumbrances, to these real properties.
The Company and the Subsidiaries do not have any ownership rights or other
interests in real properties than those listed in Disclosure Schedule 17.2.1.

 

  17.2.2 The buildings owned by the Company or the Subsidiaries have in all
material respects been constructed in conformity with all applicable building
permits, zoning and other regulatory requirements (including but not limited to
fire protection requirements).

 

  17.2.3 There are no disputes existing or, to the Seller’s knowledge,
threatened with adjoining landowners or building owners.

 

  17.2.4 None of the real property owned by the Company is leased to any third
party.

 

17.3 Real Property Leased to the Company

 

- 63 -



--------------------------------------------------------------------------------

  17.3.1 Disclosure Schedule 17.3 contains a list of all of the real property
leased to the Company and the Subsidiaries as lessee, including true and
complete copies of all lease agreements relating to such real property. All
lease agreements and all options to renew these leases or to purchase the real
property are valid and duly registered and, where appropriate in order to secure
their enforceability against third parties, recorded with all competent
authorities including the Mortgage Registrar (“conservation des hypothèques” /
“hypotheekkantoor”).

 

  17.3.2 All of the rental payments and all of the expenses concerning the
leased real property have been fully and timely paid and all of the terms and
conditions of the lease agreements have been respected in all material respects.
None of the leases to which the Company or the Subsidiaries are a party are, to
the Seller’s knowledge, threatened with suspension or cancellation.

 

  17.3.3 The Company and the Subsidiaries enjoy peaceful and undisturbed
possession of all real property leased to them.

 

  17.3.4 The Company and the Subsidiaries have not agreed to any agreement by
which they would sub-lease the real property or assign any rights under any
lease.

 

  17.3.5 The leased real property has not been built or leased and is not
occupied in material violation of any building, zoning or other regulatory
requirements (including but not limited to fire protection requirements).

 

17.4 Condition and Sufficiency of Assets

 

  17.4.1 Subject to ordinary wear and tear, all buildings, plants, machinery,
equipment, furniture, vehicles, and all other tangible assets (“immobilisations
corporelles” / “materiële vaste activa”) owned or used by the Company or the
Subsidiaries are in good operating condition and repair, and are adequate for
the uses to which they are being put, and none of them is in need of maintenance
or repairs except for ordinary, routine maintenance and repairs that are not
material in nature or cost.

 

  17.4.2 All fixed and tangible assets owned or used by the Company or the
Subsidiaries are sufficient for the continued conduct of their business after
the Closing in substantially the same manner as conducted prior to the Closing.
The Seller is not aware of any reason why the Purchaser may not anticipate full
utilization of said assets for the balance of the lifetime for which they were
designed, manufactured, built and/or installed.

 

17.5 Inventory

 

  17.5.1 All inventory of raw materials, supplies, work-in-progress, finished
goods and returned products of the Company and the Subsidiaries consists of a
quality and quantity usable and sellable in the ordinary course of business,
except for obsolete items and items of below-standard quality, most of which
have been written off or written down to net realizable value in the CLD Company
Annual Accounts 2005. All inventory has been recorded in the CLD Company Annual
Accounts 2005 at the lower of cost or market value.

 

  17.5.2 The quantities of each item of inventory (whether raw materials,
supplies, work-in-process, finished goods or returned products) are reasonable
in the present circumstances of the Company or the Subsidiaries.

 

18 Material Contracts

 

18.1 Disclosure Schedule 18.1 contains a complete and accurate list and true and
complete copies of all Material Contracts to which the Company or any Subsidiary
is a party or by which the Company or any Subsidiary or any of their assets may
be bound.

 

18.2 Each of these Material Contracts is in full force and effect and is valid
and enforceable against the Company or the Subsidiaries and against the other
parties thereto in accordance with their terms.

 

- 64 -



--------------------------------------------------------------------------------

18.3 The Company and the Subsidiaries and all other parties to these Material
Contracts are and at all times have been in all material respects in compliance
with all applicable terms and requirements of each of these Material Contracts.

 

18.4 No event has occurred and no circumstance exists that (with or without
notice or lapse of time or both) is likely to result in a material violation or
breach of any of these Material Contracts.

*

*                    *

 

- 65 -



--------------------------------------------------------------------------------

Table of Contents

 

1    Binding Effect of this Agreement    51 2    Existence and Organisation of
the Company and the Subsidiaries    51 3    Capital of the Company and the
Subsidiaries    52 4    Ownership of the Shares and Rights Attached to the
Shares    54 5    Free Transferability of the Shares    54 6    Interests in
other companies    54 7    Annual Accounts, CLD Annual Accounts and CLD Company
Annual Accounts    54 8    Absence of Changes since December 31, 2005    55 9   
Taxes    56 10    Environmental    57 11    Employment Matters and Pensions   
58 12    Affiliate Transactions and Relationships    59 13    Insurance Policies
   59 14    Intellectual Property    60 15    Information Technology    61 16   
Regulatory and Litigation    62 17    Assets    63 18    Material Contracts   
64

 

- 66 -



--------------------------------------------------------------------------------

Schedule 10: Purchaser’s Representations under the Agreement

 

1 Binding Effect of this Agreement

 

1.1 The Purchaser has (and, upon designation in accordance with Clause 2.1.3 of
the Agreement, the designee shall have) (a) the capacity and corporate authority
and (b) obtained all required consents and approvals to (i) enter into and
execute this Agreement, (ii) purchase the Shares, and (iii) perform its
obligations hereunder.

 

1.2 This Agreement has been duly executed by the Purchaser and constitutes the
legal, valid, binding and enforceable obligation of the Purchaser in accordance
with its terms. Upon designation in accordance with Clause 2.1.3 of the
Agreement, the Agreement shall constitute the legal, valid, binding and
enforceable obligation of the designee in accordance with its terms.

 

1.3 The execution and performance of this Agreement and the consummation of the
Transaction do not and will not (i) conflict with or violate the articles of
association, certificate of incorporation, bylaws or other organizational
documents of the Purchaser (and, upon designation in accordance with Clause
2.1.3 of the Agreement, of the designee), (ii) conflict with or give rise to a
right of modification, suspension, termination, cancellation or acceleration of
any obligation or to loss of a benefit under any law, judicial/arbitration or
administrative decision (“vonnis”, “arrest”, “beschikking”, “administratieve
beslissing”) applicable to the Purchaser (and, upon designation in accordance
with Clause 2.1.3 of the Agreement, to the designee),; or any agreement, permit,
authorization, obligation, or covenant to which the Purchaser (and, upon
designation in accordance with Clause 2.1.3 of the Agreement, the designee), is
subject or a party, and/or (iii) require the Purchaser (and, upon designation in
accordance with Clause 2.1.3 of the Agreement, the designee), to file any
documents with or notify any public authority or other third party, or to obtain
any consent or approval from any public authority or other third party in
connection with this Agreement, other than such filing, notification, approval
and consent to which a specific reference is made in this Agreement.

 

2 Existence and Organisation of the Purchaser

 

2.1 The Purchaser is a limited liability company duly incorporated and validly
existing for an unlimited duration under the laws of the state of Delaware,
United States of America.

 

2.2 The Purchaser is duly registered with all competent authorities in
accordance with the laws of the state of Delaware, United States of America.

 

2.3 Upon designation in accordance with Clause 2.1.3 of the Agreement, the
designee shall be a company duly incorporated, duly registered and validly
existing under the laws of Belgium.

 

- 67 -



--------------------------------------------------------------------------------

Table of Contents

 

1    Binding Effect of this Agreement    67 2    Existence and Organisation of
the Purchaser    67

 

- 68 -